Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 1 of 73




          Chase Declaration
             Exhibit 11
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 2 of 73




 Jones Day
(jonesdaycareers.com)
                                                                                                                                              nap       Iota
                                                                                                                                                                  We advance low careers




Basic Information                                                                                       Pro Bono/Public Interest
1420 Peachtree Street, N.E.                   Recruiting Contact:                                       Laura K. Tuell
Suite 800                                     Ms. Marisa Reeves                                         Firmwide Head of Pro Bono
Atlanta, GA 30309-3053                        Recruiting Manager                                        202-879-7648
Organization Size: 2500                       1420 Peachtree Street, N.E.                               Ituell@jonesday.com
Office Size: 139                              Suite 800                                                 Is the pro bono information indicated here firm-wide or          Firm-wide
Hiring Attorney:                              Atlanta, Georgia (GA)30309                                specific to one office?
Mr. Joel T. May                               United States
                                                                                                        % Firm Billable Hours last year
                                              Phone: 404-581-8129
                                              mreeves@jonesday.com                                      Average Hours per Attorney last year
,
n                                                                                                       Percent of associates participating last year                    63%
                                                                                                        Percent of partners participating last year                      46%
Compensation & Benefits
                                                                                                        Percent of other lawyers participating last year                 41%
2018 compensation for entry-level lawyers ($/year)                               190,000
Summer Compensation
                                                                                                        Professional Development
2018 compensation for Post-3Ls ($/week)                                          3,654
2018 compensation for 2Ls($/week)                                                3,654                  Evaluations                                                         Annual

2018 compensation for lLs($/week)                                                3,654                  Does your organization use upward reviews to evaluate and           No
                                                                                                        provide feedback to supervising lawyers?
                                                                                                        Rotation for junior associates between departments/practice         Other
Partnership & Advancement                                                                               groups?
Does the firm have two or more tiers of partner?                            No                          Is rotation mandatory?                                              No
If no, how many years is the partnership track?                                                         Does your organization have a dedicated professional               Yes
                                                                                                        development staff?
                                                                                                        Does your organization have a coaching/mentoring program           Yes
                                                                                                        Does your organization give billable hours credit for training      No
                                                                                                        time?
                                                                                                             µ m


Lawyer Demographics
                                                                                   her Associate   Counsel Non-traditional Track/Staff Attorneys Summer Associates
                                                       Men     33                        39        13          2                                            7
                                                       Women 10                          30        6                                                        8
                                                       Total   43                        69        19                                                       15
                    `
                    ,...SNYSSIAYSISMIMISIMigleVS,PAR

Hispanic/Latino                                        Men     0                         1         0           0                                            1
                                                                        _
                                                       Women 0                                                                                              0
White                                                  Men     31                                  11                                                       5
                                                       Women 8                           25        5                                                        5
Black/African American                                 Men     2                         2                     0                                            1
                                                       Women 1
Native Hawaiian/Other Pacific islander Men                     0
                                                       Women 0
Asian                                                  Men     0                         6
                                                                    _
                                                       Women 1
American Indian/Alaska Native                          Men     0                         0         0                                                        0
                                                       Women 0                                                                                              0
2 or more races                                        Men     0                                   1
                                                       Women 0                                                                                              0
Persons with Disabilities                              Men     NC                        NC        NC          NC                                           NC
                                                       Women NC                          NC        NC          Ive                                          NC
Openly LGBT                                            Men     NC                        NC        NC          NC                                           NC
                                                       Women NC                          NC        NC          NC                                           NC
Veteran                                                Men     NC                        NC        NC          NC                                           NC
                                                                                         NC        NC          NC                                           NC


For more details, visit www.nalpdirectory.com                                                                                                              NALP Copyright 2018




                                                                                                                                                                             JD_02189413
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 3 of 73


Jones Day (jonesdaycareers.com)                                                                                                     ii
                                                                                                                            nail)   16114
                                                                                                                                                      We advance taw careers




General Practice Areas
                                             EMPLOY,                     10. OF                                      NO.OF '                NO.OF
                                                                          ARTMEMSME                                  ASSOCIATES             NON-TRADITIONAL
                                                                                                                                            TRACK/STAFF
                                                                                                                                            ATTORNEYS
General Practice                             New Lawyers Group
Appellate                                    Issues and Appeals
Banking, Finance                             Banking, Finance &                                                     10
                                             Securities
Business, Corporate                          Mergers & Acquisitions      6
Energy                                       Energy
Intellectual Property                        Intellectual Property       3
                                                         _
Labor and EmployMent                         Labor & Employment          2                                          2
Real Estate, Land Use                        Real Estate
Litigation                                                                                                          21
Litigation                                   Securities Litigation                                                  1
Tax                                          Tax                         3                                          3
             „
Government, Regulatory,                      Health Care & Life Sciences 2
Administrative
Government, Regulatory,                      Government Regulation
Administrative
Litigation                                   Cybersecurity, Privacy &
                                             Data Protection
Banking, Finance —                           Financial Institutions,
                                             Litigation and Regulation
Business, Corporate                          Business Restructuring and 2
                                             Reorganization
Labor and Employment                         Employee Benefits &
                                             Executive Compensation



HIRING & RECRUITMENT

                                                                                                                                   ,EYRefr714!!;./.
LAWYERS                                               2016 Prior Summer Associates        2017 Prior Summer Associates             2018
Entry-level                                           12    12                            6      6                                 8
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates
               .     „,. .
All Other Laterals (non-traditional track)                                                0
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
                    --
SUMMER
Post-3Ls
2Ls                                                                                       12                                       12
1 Ls

N umber of 2017 Summer          12
2Ls considered for
associate offers
N umber of offers made to       12
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative




                                                                                                                                                                 JD_02189414
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 4 of 73


WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

 AWARD-WINNING CLIENT SERVICE
 Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
 client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
 Fortune 1000 general counsel.

 Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
 Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
 the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
 Best" status for two consecutive years in all 17 categories that drive superior client service.

 RECORD OF EXCELLENCE ACROSS THE FIRM
 Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
 recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

 Recognized as a "Litigation Powerhouse"
 Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

 Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
 years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters(2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

 National Law Journal "Appellate Hot List"
 Recognized by NLJ for six consecutive years.(2017)

 Law360 "Practice Groups of the Year" Recognition
 Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico




                                                                                                                                                           JD_02189415
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 5 of 73

Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
quality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on Linkedln at
https://wv/wlinkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.
         — •,
   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                            NALP Copyright 2018




                                                                                                                                                           JD_02189416
                   Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 6 of 73




 Jones Day                                                                                                                      ii
(jonesdaycareers.com)                                                                                                  nallp    1181
                                                                                                                                  .4
                                                                                                                                          We advance low careers




Basic Information                                                               Pro Bono/Public Interest
100 High Street                 Recruiting Contact:                             Laura K. Tuell
Boston, MA 02110-1781           Ms. Shari Friedman                              Firmwide Head of Pro Bono
Organization Size: 2500         Recruiting Manager                              202-879-7648
Office Size: 41                 250 Vesey Street                                Ituell@jonesday.com
Hiring Attorney:                New York, New York (NY) 10281-1047              lathe pro bono information indicated here firm-wide or            Firm-wide
Mr. Christopher M. Morrison     U nited States                                  specific to one office?
                                Phone: 212-326-3949
                                                                                % Firm Billable Hours last year
                                sfriedman@jonesday.com
µ                                        ,            µ                          Average Hours per Attorney last year
                                                                                Percent of associates participating last year                     63%
Compensation & Benefits                                                         Percent of partners participating last year                       46%
2018 compensation for entry-level lawyers ($/year)           190,000            Percent of other lawyers participating last year                  41%
Summer Compensation
2018 compensation for Post-3Ls ($/week)                      3,654               Professional Development
2018 compensation for 2Ls($/week)                            3,654
                                                                                 Evaluations                                                        Annual
2018 compensation for lLs($/week)                            3,654
                                                                                 Does your organization use upward reviews to evaluate and          No
                                                                                 provide feedback to supervising lawyers?
Partnership & Advancement                                                        Rotation for junior associates between departments/practice        Other
                                                                                 groups?
Does the firm have two or more tiers of partner?        No
                                                                                 Is rotation mandatory?                                             No
If no, how many years is the partnership track?
                                                                                 Does your organization have a dedicated professional               Yes
                                                                                 development staff?
                                                                                 Does your organization have a coaching/mentoring program           Yes
                                                                                 Does your organization give billable hours credit for training     No
                                                                                 time?

Lawyer Demographics
                                                   Partner/Member Associates Counsel N                    ,Track/Staff Attorneys Summer Associates-,
                                          Men      13                11     3           0                                           1
                                          Women 6                    7      1           0                                           4
                                          Total    19                18     4
Hispanic/Latino                           Men      1                   1    0           0                                           0
                                          Women 0                    0
White                                     Men      12                9                                                              1
                                          Women 6                           1
Black/African American                    Men      0                 0                  0
                                          Women 0                    0      0           0                                           0
 Native Hawaiian/Other Pacific Islander Men        0                 0      0           0                                           0
                                          Women 0                           0           0                                           0
Asian                                     Men      0                        0           0                                           0
                                                         „
                                          Women 0                           0           0
American Indian/Alaska Native             Men      0                        0           0                                           0
                                          Women 0                           0                                                       0
2 or more races                           Men      0                 0      0                                                       0
                                          Women 0                    1
Persons with Disabilities s"'             Men      NC                  NC   NC           NC                                         NC
                                          Women NC                     NC   NC           NC                                         NC
Open1;, Ldlif —                           Men      NC                  NC   NC           NC                                         NC
                                          Women NC                     NC   NC           NC                                         NC
 Veteran                                  Men      NC                  NC   NC           NC                                         NC
                                          Women NC                     NC   NC           NC                                         NC

    p,   '1,   v       -•
For more details, visit www.nalpdirectory.com                                                                                      NALP Copyright 2018




                                                                                                                                                     JD_02189417
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 7 of 73


Jones Day (jonesdaycareers.com)                                                                                                      ri
                                                                                                                             nalp    1%1
                                                                                                                                                We advance law careers




General Practice Areas

GENERAL PRACTICARI                          EMPLOYER'S                    NO,OF            NO. OF                    NO. OF -              No. OF
                                                                                                                                           NON-TRADITIONA
                                          ' PRACTICE GROLI                PARTNERS/MEMBERS COUNSEL                   ASSOCIATES
                                         , NAME,                                                                                           TRACK/STAFF
                                               ,
                                                                                                                                           ATTORNEYS
Banking, Finance                             Banking, Finance &
                                             Securities
Intellectual Property                        I ntellectual Property
Government, Regulatory,                      Health Care & Life           1
Administrative                               Sciences
Appellate                                    Issues & Appeals
General Practice                             New Lawyers Group
Real Estate, Land Use                        Real Estate                  2
Tax                                          Tax                                                                     2
Banking, Finance                             Financial Institutions
                                             Litigation & Regulation
Banking, Finance                             Mergers & Acquisitions
Banking, Finance                             Private Equity               1
B usiness, Corporate                         Antitrust & Competition
                                             Law
Business, Corporate                          Business & Tort Litigation
B usiness, Corporate                         Cybersecurity, Privacy and 1
                                             Data Protection
Business, Corporate                          Securities Litigation'& SEC' 1
                                             Enforcement



HIRING & RECRUITMENT
                                                     Beg'at Vito rk In
LAWYERS                                             2016 Prior Summer Associates          2017 Prior Summer Associates              2018
Entry-level                                         2       2                             1       1                                 2
Entry-level (non-traditional track)
Lateral Partners
                     ,
Lateral Associates                                                                        3
All Other Laterals (non-traditional track)                                                                                          1
Post-Clerkship
       ,
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
1Ls

N umber of 2017 Summer          3
2Ls considered for
associate offers
N umber of offers made to       3
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect




                                                                                                                                                           JD_02189418
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 8 of 73

and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-VVINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the FM Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five"(formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyerse "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to




                                                                                                                                                             JD_02189419
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 9 of 73

lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
quality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Days distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firmi leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on Linkedln at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                           NALP Copyright 2018




                                                                                                                                                           JD_02189420
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 10 of 73




 Jones Day                                                                                                                        ri
(jonesdaycareers.com)
                                                                                                                        nap       114011
                                                                                                                                            We advance low cereer3




  Basic Information                                                               Pro Bono/Public Interest
 77 West Wacker                  Recruiting Contact:                             Laura K. Tuell
 Chicago, IL 60601-1692          Ms. Jeananne Metskas                            Firmwide Head of Pro Bono
 Organization Size: 2500         Recruiting Manager                              202-879-7648
 Office Size: 170                77 West Wacker                                  Ituell@jonesday.com
 Hiring Attorney:                Chicago, Illinois (IL) 60601-1692                Is the pro bono information indicated here firm-wide or          Firm-wide
 Mr. Timothy J. Heverin          United States                                    specific to one office?
                                 Phone: 312-269-1527
                                                                                 % Firm Billable Hours last year
                                 jmetskas@jonesday.com
                                                         _                        Average Hours per Attorney last year
                                                                                  Percent of associates participating last year                    63%
 Compensation & Benefits                                                          Percent of partners participating last year                      46%
 2018 compensation for entry-level lawyers($/year)            190,000             Percent of other lawyers participating last year                 41%
 Summer Compensation
 2018 compensation for Post-3Ls ($/week)                      3,654               Professional Development
 2018 compensation for 2Ls($/week)                            3,654
                                                                                  Evaluations                                                         Annual
 2018 compensation for lLs($/week)                            3,654
                                                                                  Does your organization use upward reviews to evaluate and           No
                                                                                  provide feedback to supervising lawyers?
 Partnership & Advancement                                                        Rotation for junior associates between departments/practice         Other
                                                                                  groups?
 Does the firm have two or more tiers of partner?        No
                                                                                  Is rotation mandatory?                                              No
  If no, how many years is the partnership track?
                                                                                  Does your organization have a dedicated professional                Yes
                                                                                  development staff?
                                                                                  Does your organization have a coaching/mentoring program            Yes
                                                                                  Does your organization give billable hours credit for training      No
                                                                                  time?

  Lawyer Demographics
                                                                       _
                                                           Member "ASSOC(
                                            Men     60                32
                                           Women 24                   52     2           1                                            16
                                           Total    84                                                                                24
  Hispanic/Latino                           Men   3                          0                                                        2
                                            ,
                                            Women 0                   2      0                                                        2
  White                                     Men     56                26     0                                                        4
                                            Women 24                  40     2                                                        12
  Black/African American                    Men     0                 2      0                                                        1
                                            Women 0                          0           0                                            1
  NatiVe-liSwailan/Other Pacific Islander Men       0                 0      0           0                                            0
                                            Women 0                                                                                   0
  Asian                                     Men     1                 3      0           0                                            1
                                            Women 0                   1                                                               1
  A merican Indian/Alaska Native            Men     0
                                            Women 0
  2 or more races                           Men     0                   1
                                            Women 0                   4
'Persons with Disabilities                  Men     NC                  NC   NC
                                            Women NC                    NC   NC
  Openly LGBT                               Men     NC                  NC   NC           NC
                                            Women NC                    NC   NC           NC                                          NC
  Veteran                                   Men     NC                  NC   NC           NC                                          NC
                                            Women NC                    NC   NC           NC                                          NC

                                                                                                                                             „

  For more details, visit www.nalpdirectory.com                                                                                      NALP Copyright 2018




                                                                                                                                                       JD_02189421
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 11 of 73


Jones Day (jonesdaycareers.com)                                                                                       II
                                                                                                                     nap
                                                                                                                      1614
                                                                                                                                 We advance law careers




General Practice Areas
GENERAL PRAOTIC,EAREAS                       EMPLOYER'S PRACTICE           NO.OF            NO. OF                           NO. OF
                                             GROUP NAME                    PARTNERS/MEMBERS COUNSEL                          NON-TRADiTIONAL:',
                                                                                                                             TRACK/STAFF
                                                                                                                             ATTORNEYS :
Litigation                                   Antitrust & Competition
Banking, Finance                             Banking, Finance &                             1
                                             Securities
                                             Inve—stigationSTWnite—
                                             Collar Defense
Tax                                          Employee Benefits &           4
                                             Executive Compensation
Energy                                       Energy
                                             Government Regulation
Administrative
Government, Regulatory,                      Health Care
Administrative
Intellectual Property                        Intellectual Property         8
Appellate                                    Issues & Appeals              1                               1
Labor and Employment                         Labor & Employment            8                               10
B usiness, Corporate                         Mergers & Acquisitions        4                               5
General Practice                             New Lawyers Group                                             13
B usiness, Corporate                         Private Equity                4                               3
Real Estate, Land Use                        Real Estate                   5
                                              ------ -
Litigation                                   Securities Litigation & SEC
                                             Enforcement
Tax                                          Tax
      _ __—
Bankruptcy                                   Business Restructuring &      3
                                             Reorganization
Litigation                                                                                                 19
Litigation                                                                                                 1
                                             Litigation & Regulation
Litigation                                   Cybersecurity Privacy &       1
                                             Data Protection



HIRING & RECRUITMENT
                                                      Began Work In                                                   Expected
LAWYERS                                               2016 Prior Summer Associates    2017 Prior Summer Associates    2018
Entry-level                                           10      8                       12   9                          21
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates                                    9       1                       10
All Other Laterals (non-traditional track)
Post-Clerkship                                        1
LL.M.s (U.S.)
LL.M.s (non-U.S.)
         ,
SUMMER
Post-3Ls
2Ls                                                   15                              25                              20
1 Ls                                                  4                               4                               3

N umber of 2017 Summer          25
2Ls considered for
associate offers
N umber of offers made to       24
summer 2L associates




                                                                                                                                           JD_02189422
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 12 of 73

General Hiring Criteria        We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                               and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                               demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/
                         ,̀                      •, •, •,

Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
i ndividual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five"(formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters(2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)




                                                                                                                                                          JD_02189423
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 13 of 73

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtu be.com/user/JonesDayLaw Firm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                            NALP Copyright 2018




                                                                                                                                                           JD_02189424
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 14 of 73




 Jones Day                                                                                                                ri
(jonesdaycareers.com)                                                                                                    nap       164
                                                                                                                                                 We advance law care




Basic Information                                                                  Pro Bono/Public Interest
North Point                       Recruiting Contact:                              Laura K. Tuell
901 Lakeside Ave.                 Ms. Paula T. Nylander                            Firmwide Head of Pro Bono
Cleveland, OH 44114-1190          Recruiting Manager                               202-879-7648
Organization Size: 2500           North Point                                      Ituell@jonesday.com
Office Size: 199                  901 Lakeside Ave.                                Is the pro bono information indicated here firm-wide or             Firm-wide
Hiring Attorney:                  Cleveland, Ohio(OH)44114-1190                    specific to one office?
Ms. Adrienne F. Mueller           United States
                                                                                   % Firm Billable Hours last year
                                  Phone: 216-586-1034
                                  ptnylander@jonesday.com                          Average Hours per Attorney last year
                                                                                   Percent of associates participating last year                       63%
                                                                                   Percent of partners participating last year                         46%
Compensation & Benefits
                                                                                   Percent of other lawyers participating last year                    41%
2018 compensation for entry-level lawyers ($/year)           170,000
Summer Compensation
                                                                                   Professional Development
2018 compensation for Post-3Ls ($/week)                      3,269
                                                             3,269                 Evaluations                                                             Annual
2018 compensation for 2Ls($/week)
2018 compensation for 1Ls($/week)                            3,269                 Does your organization use upward reviews to evaluate and               No
                                                                                   provide feedback to supervising lawyers?
                                                                                   Rotation for junior associates between departments/practice             Other
Partnership & Advancement                                                          groups?
Does the firm have two or more tiers of partner?        No                         Is rotation mandatory?                                                  No
 If no, how many years is the partnership track?                                   Does your organization have a dedicated professional                   Yes
                                                                                   development staff?
                                                                                   Does your organization have a coaching/mentoring program                Yes
                                                                                   Does your organization give billable hours credit for training          No
                                                                                   time?

 Lawyer Demographics
                                                        nor/Member Associates Counsel Non-traditionalI                   Ath
                                           Men     48                59       12          1
                                           Women 12                  53      8            4
                                          Total    60                112      20          5
 Hispanic/Latino                           Men   0                   0                    0                                            0
                                                 ,
                                           Women 0                   1
 White                                     Men   47                  57       12                                                       12
                                               _
                                           Women 12                  52      8                                                         4
 Black/African American                    Men     0
                                           Women 0                   0
'Native MSWafia-n/Other Pacific islander Men       0                 0       0            0                                            0
                                           Women 0                   0       0            0                                            0
 Asian                                    Men   0                    1       0            0                                            0
                                          ,
                                          Women 0                                                                                      0
 American Indian/Alaska Native             Men     1                 0       0                                                         0
                                           Women 0                   0        0           0                                            0
 2 or more races                           Men     0                 1        0                                                        0
                                           Women 0                   0        0           0
                                                                                                              YV7                           +6

'
Persons with Disabilities                  Men     NC                NC       NC          NC                                           NC
                                           Women NC                    NC     NC           NC                                          NC
 Openly LGBT                               Men     NC                  NC     NC           NC                                          NC
                                           Women NC                           NC           NC                                          NC
 Veteran                                   Men     NC                NC       NC           NC                                          NC
                                           Women NC                    NC     NC           NC                                          NC

                                                                                                                                                  N



 For more details, visit www.nalpdirectory.com                                                                                        NALP Copyright 2018




                                                                                                                                                            JD_02189425
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 15 of 73


Jones Day (jonesdaycareers.com)
                                                                                                                             ria p      I
                                                                                                                                     II644
                                                                                                                                                We advance law careers




General Practice Areas
                                                                                                                                                   ,
                                             EMPLOYER'S                      NO. OF '         NO.OF                  NO.OF                  NO:OP
                                             PRACTICE GROUP                 'PARTNERSIMEMBEAS COUNSEL                ASSOCIATES             NON-TRADITIONAL'
                                             NAME                                                                                           TRACK/STAFF
                                                                                                                                            ATTORNEYS
Appellate                                    Appellate                      1
Banking, Finance                             Banking I‘Rin"ange-(in'audes 5      --                                 18
                                             Capital Markets)
Banking, Finance                             Financial Institutions
Business, Corporate                          Antitrust             ---2                                             1
Business, Corporate                          Bankruptcy                     4
Business, Corporate                          Insurance Recovery             1
Business, Corporate                          Litigation                     12                                      32                      2
Business, Corporate                          Mergers & Acquisitions         5                                       9
Business, Corporate                          Private Equity                 6                                       10
  „.
Business, Corporate                          Securities                     2
Business, Corporate                          White Collar Crime             1                     1
Government, Regulatory,                      Government Regulatory          1
Administrative
Government, Regulatory,                      Health Care
Administrative
Intellectual Property                        Intellectual Property          13
Labor and Employment                         Labor and Employment                                                   4
Labor and Employment                         Employee Benefits              2                                       3
Real Estate, Land Use                        Real Estate                    2                    3
Tax                                          Tax
General Practice                             New Lawyers Group                                                      19



HIRING & RECRUITMENT

     -
LAWYERS                                              2016 Prior Summer Associates         2017 Prior Summer Associates             2018
Entry-level                                          18   15                              17   15                                  19
Entry-level (non-traditional track)
Lateral Partners
„                     .     .
Lateral Associates
All Other Laterals (non-traditional track)
Post-Clerkship
LL.M.s(U.S.)
    _
LL.M.s(non-U.S.)
SUMMER
—
Post-3Ls
2Ls                                                  18                                   23                                       17
1 Ls

Number of 2017 Summer           23
2Ls considered for
associate offers
Number of offers made to        23
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.
                                                                                                              — — --- _                     —           —

Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/
o,                                                  '4 h              •^,

Organization Narrative




                                                                                                                                                          JD_02189426
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 16 of 73

WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #1 10 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer (2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters(2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

 Law360 "Practice Groups of the Year" Recognition
 Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)




                                                                                                                                                            JD_02189427
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 17 of 73


STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtu be.com/user/JonesDayLawFirm.
                                                                                                                                       µ ----------
   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                            NALP Copyright 2018




                                                                                                                                                           JD_02189428
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 18 of 73




 Jones Day                                                                                                                         ri
(jonesdaycareers.com)                                                                                                     na p        I        We adv nc         CO   rs
                                                                                                                                   1•84

Basic Information                                                                  Pro Bono/Public Interest
P.O. Box 165017                   Recruiting Contact:                              Laura K. Tuell
Columbus, OH 43216-5017           Ms. Whitney Secrest                              Firmwide Head of Pro Bono
Organization Size: 2500           Recruiting Coordinator                           202-879-7648
Office Size: 50                   P.O. Box 165017                                  Ituell@jonesday.com
Hiring Attorney:                  Columbus,. Ohio(OH)43216-5017                    Is the pro bono information indicated here firm-wide or           Firm-wide
Mr. Edward M. Carter              United States                                    specific to one office?
                                  Phone: 614-281-3922
                                                                                   % Firm Billable Hours last year
                                  wsecrest@jonesday.com
                                                                                    Average Hours per Attorney last year
                                                                                   Percent of associates participating last year                     63%
Compensation & Benefits                                                            Percent of partners participating last year                       46%
2018 compensation for entry-level lawyers ($/year)           170,000               Percent of other lawyers participating last year                  41%
Summer Compensation
2018 compensation for Post-3Ls ($/week)                      3,269                 Professional Development
2018 compensation for 2Ls ($/week)                           3,269
                                                                                    Evaluations                                                            Annual
2018 compensation for lLs($/week)                            3,269
                                                                                    Does your organization use upward reviews to evaluate and              No
                                                                                    provide feedback to supervising lawyers?
Partnership & Advancement                                                           Rotation for junior associates between departments/practice            Other
                                                        No                          groups?
Does the firm have two or more tiers of partner?
                                                                                    Is rotation mandatory?                                                 No
If no, how many years is the partnership track?
H                             w             N N                                     Does your organization have a dedicated professional                   Yes
                                                                                    development staff?
                                                                                    Does your organization have a coaching/mentoring program               Yes
                                                                                    Does your organization give billable hours credit for training         No
                                                                                    time?
                                                                                       —
Lawyer Demographics
                                                             ember Associates Counsel Non-traditional Track/Staff Attorneys Sem
                                          Men      10                17        5           1                                           3
                                          Women 6
                                         Total     16                29
Hispanic/Latino                           Men   0                    1        0
                                           ,.„ „ •
                                          Women 0
White     —                               Men      10                16                                                                   1
                                          Women 2                    11        0           0                                           4
Black/African American                    Men      0                 0                                                                    1
                                                         „
                                          Women 1                    0                     0                                           0
Native Hawaiian/Other Pacific Islander Men         0                           0           0
                                          Women 0                                          0
                                          Men      0                           0           0
                                          Women 1                              0           0
American Indian/Alaska Native             Men      0                           0           0
                                          Women 0                              0           0
2 or more races                           Men      0                 0         0           0
                                          Women 2                    1                     0                                           0
Persons with Disabilities                 Men      NC                NC        NC          NC                                             NC
                                          Women NC                     NC      NC           NC                                            NC
Openly LGBT                               Men      NC                  NC      NC           NC                                            NC
                                          Women NC                     NC      NC           NC                                            NC
Veteran                                   Men      NC                  NC      NC           NC                                            NC
                                          Women NC                     NC      NC           NC                                            NC



For more details, visit www.nalpdirectory.com                                                                                         NALP Copyright 2018




                                                                                                                                                           JD_02189429
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 19 of 73


Jones Day (jonesdaycareers.com)                                                                                                     ii
                                                                                                                            naip    1%1
                                                                                                                                               We advance lobv careers




General Practice Areas
GENERA!.PRACTICE AREAS                       EMPLOYER'S                 NO.OFE„
                                                                              'Rsi
                                                                                ,                                   NO.OF                NO.OF
                 ,
                 ‘-- '                       PRACTICE GROUP                                                         ASSOCIATES           NON-TRADITIONAL
                                             NAME .                                                                                      TRACK/STAFF
                                                                                                                                         ATTORNEYS
Litigation                                   Business and Tort                                                      11                   1
                                             Litigation (USA)
Litigation                                   Securities Litigation &
                                             SEC Enforcement
Litigation                                   Issues & Appeals
Business, Corporate                          Mergers & Acquisitions                                                 2
Business, Corporate                          Private Equity             1                                          4
                    „
Labor and Employment                         Labor & Employment                                                     2
Real Estate, Land Use                        Real Estate                1
Government, Regulatory,                      Health Care
Administrative
General Practice                             New Lawyers Group
Bankruptcy                                   Business Restructuring &
                                             Reorganization
Litigation                                   Cybersecurity, Privacy &                            1
                                             Data Protection



HIRING & RECRUITMENT
                                                    Began Work
LAWYERS                                             2016 Prior Summer Associates          2017 Prior Summer Associates
Entry-level                                         4      4                              4      4                                 4
Entry-level (non-traditional track)
                         ,
Lateral Partners
Lateral Associates
All Other Laterals (non-traditional track)
Post-Clerkship                                                                            3      3
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
l Ls

N umber of 2017 Summer         6
2Ls considered for
associate offers
N umber of offers made to      6
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/
 - -------              n-,,                   -N ,

Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.




                                                                                                                                                           JD_02189430
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 20 of 73


AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News- Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust S, Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.




                                                                                                                                                             JD_02189431
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 21 of 73

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
quality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provides curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on Linkedln at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtu be.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                         JD_02189432
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 22 of 73




 Jones Day                                                                                                                                 ri
(jonesdaycareers.com)                                                                                                            nag)      1114
                                                                                                                                                     We advance law cameo




 Basic Information                                                                         Pro Bono/Public Interest
 2727 N. Harwood Street          Recruiting Contact:                                       Laura K. Tuell
 Dallas, TX 75201-1515            Ms. Julie Stone                                          Firmwide Head of Pro Bono
 Organization Size: 2500         Recruiting Manager                                        202-879-7648
 Office Size: 102                2727 N. Harwood Street                                    Ituell@jonesday.com
 Hiring Attorney:                Dallas, Texas(TX)75201-1515                               Is the pro bono information indicated here firm-wide or          Firm-wide
 Mr. Alain Dermarkar              United States                                            specific to one office?
                                 Phone: 214-969-5240
                                                                                         % Firm Billable Hours last year
                                 jastone@jonesday.com
                                                                                           Average Hours per Attorney last year
                                                                                           Percent of associates participating last year                    63%
 Compensation & Benefits                                                                   Percent of partners participating last year                      46%
 2018 compensation for entry-level lawyers ($/year)               190,000                  Percent of other lawyers participating last year                 41%
 Summer Compensation
 2018 compensation for Post-3Ls ($/week)                          3,654                    Professional Development
 2018 compensation for 2Ls($/week)                                3,654
                                                                                           Evaluations                                                        Annual
 2018 compensation for 1Ls($/week)                                3,654
                                                                                           Does your organization use upward reviews to evaluate and          No
                                                                                           provide feedback to supervising lawyers?
 Partnership & Advancement                                                                 Rotation for junior associates between departments/practice        Other
 Does the firm have two or more tiers of partner?            No                            groups?
                                                                                           Is rotation mandatory?                                             No
 If no, how many years is the partnership track?
 ,       "                          µ                                                      Does your organization have a dedicated professional               Yes
                                                                                           development staff?
                                                                                           Does your organization have a coaching/mentoring program           Yes
                                                                                           Does your organization give billable hours credit for training     No
                                                                                           time?

 Lawyer Demographics
                                                           rtner/fdeMtiet
                                                                    ,     ,Associates
                                                                                .     Counsal,,,Non4raddldnilt:ThicidStaff-
                                                                                         ,      , ,     ,                   '
                                           Men        31                  23         5            5                                            10
                                           Women 7 -                      26         3            1                                            9
                                           Total      38                  49         8            6                                            19
'Hispanic/Latino                           Men        2                   2          0            0                                            3
                                           Women 1                        7                       0                                            0
 White                                     Men        28                  18
                                           Women 6                        15                      1                                            9
 Black/African American                    Men        0                   0                       0
                                           Women 0                        1                       0                                            0
  Native HaWailanlOther Pacific Islander Men          0                   0                                                                    0
                                           Women 0                        0
 Asian                                     Men        1                   3                       1                                            0
                                           Women 0                                                                                             0
 American Indian/Alaska Native             Men        0                   0          0            0                                            0
                                           Women 0                        0          0            0                                            0
 2 or more races                           Men        0                   0          0            0                                            0
                                           Women 0                          1        0            0                                            0
 Persons with Disabilities                 Men        NC                    NC        NC           NC                                          NC
                                           Women NC                         NC        NC           NC                                          NC
 Openly LGBT                               Men        NC                    NC        NC           NC                                          NC
                                                                                                         ,
                                           Women NC                         NC        NC           NC                                          NC
 Veteran                                   Men        NC                    NC        NC           NC                                          NC
                                           Women NC                         NC        NC           NC                                          NC

       -
       ,                           ^-` •         o,                                                                                                   --            _
 For more details, visit www.nalpdirectory.com                                                                                                NALP Copyright 2018




                                                                                                                                                               JD_02189433
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 23 of 73


Jones Day (jonesdaycareers.com)                                                                                           ii
                                                                                                                   nal()
                                                                                                                       /
                                                                                                                       1
                                                                                                                       411
                                                                                                                                  We advance law careers




General Practice Areas
GENERAL PRACTICE AREAS                       EMPLOYER'S PRACTICE           NO OF            NO.OF            NO.OF             NO.OF
                                             GROUP NAME    '               PARTNERS/MEMBERS COUNSEL          ASSOCIATES        NON-TRADITIONAL
                                                                                                                               TRACK/STAFF
                                                                                                                               ATTORNEYS
Appellate                                    Issues & Appeals
Banking, Finance                             Banking & Finance             2
         ,
General Practice                             New Lawyers Group
Intellectual Property                        Intellectual Property                                          3
Labor and Employment                         Labor & Employment            3                                3
Real Estate, Land Use                        Real Estate                   5                                6
Business, Corporate                          Mergers & Acquisitions        4                                7
Tax                                          Tax                           4                                 1
Government, Regulatory,                      Health Care & Life Sciences 1
Administrative
                                             Cybersecurity, Privacy &
                                             Data Protection
Arbitration, Dispute Resolution,             Global Disputes
Mediation
Banking, Finance                             Banking/Finance &
                                             Securities
Banking, Finance                             Private Equity                1
Business, Corporate                          Securities Litigation & SEC   4
                                             Enforcement
Business, Corporate                          Business Restructuring &
                                             Reorganization
Business, Corporate                          Financial Institutions
                                             Litigation & Regulation
Business, Corporate                          Antitrust
 „
Labor and Employment                         Employee Benefits &
                                             Executive Compensation
Litigation                                   Business & Tort Litigation    2                                 12



HIRING & RECRUITMENT


LAWYERS                                                       Prior Summer Associates   2017 Prior Summer Associates   2011
        „
Entry-level                                                                             5    4                         -3
Entry-level (non-traditional track)
   ...-
Lateral Partners
Lateral Associates                                                                      10
All Other Laterals (non-traditional track)
Post-Clerkship
                 —
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
                        ,
Post-3Ls
2Ls                                                                                                                       15
1Ls                                                                                                                    4

N umber of 2017 Summer         9
2Ls considered for
associate offers
N umber of offers made to      9
summer 2L associates




                                                                                                                                            JD_02189434
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 24 of 73

General Hiring Criteria        We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                               and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                               demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite' every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FT! Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)




                                                                                                                                                           JD_02189435
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 25 of 73

Law360 "Practice Groups of the Year Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                            NALP Copyright 2018




                                                                                                                                                             JD_02189436
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 26 of 73




 Jones Day                                                                                                                                rid
(jonesdaycareers.com)                                                                                                           nap       111
                                                                                                                                            .1
                                                                                                                                                    We advance law cc




Basic Information                                                                         Pro Bono/Public Interest
150 West Jefferson             Recruiting Contact:                                        Laura K. Tuell
Suite 2100                     Ms. Christie Meyer                                         Firmwide Head of Pro Bono
Detroit, MI 48226-4438         Recruiting Manager                                         202-879-7648
Organization Size: 2500        150 West Jefferson Street                                  Ituell@jonesday.com
Office Size: 17                Suite 2100                                                 Is the pro bono information indicated here firm-wide or          Firm-wide
Hiring Attorney:               Detroit, Michigan (MI)48226-4438                           specific to one office?
Mr. David Rutkowski            United States
                                                                                          % Firm Billable Hours last year
                               Phone: 415-875-5778
                               clmeyer@jonesday.com                                       Average Hours per Attorney last year
                                                                                          Percent of associates participating last year                    63%
                                                                                          Percent of partners participating last year                      46%
Compensation & Benefits
                                                                                          Percent of other lawyers participating last year                 41%
2018 compensation for entry-level lawyers ($/year)               170,000
Summer Compensation
                                                                                          Professional Development
2018 compensation for Post-3Ls ($/week)                          3,269
2018 compensation for 2Ls($/week)                                3,269                    Evaluations                                                        Annual
2018 compensation for 1Ls(S/week)                                3,269                    Does your organization use upward reviews to evaluate and          No
                                                                                          provide feedback to supervising lawyers?
                                                                                          Rotation for junior associates between departments/practice        Other
Partnership & Advancement                                                                 groups?
Does the firm have two or more tiers of partner?            No                            Is rotation mandatory?                                             No
If no, how many years is the partnership track?                                           Does your organization have a dedicated professional               Yes
   w -mx----------                          m m µ ,^                                      development staff?
                                                                                          Does your organization have a coaching/mentoring program           Yes
                                                                                          Does your organization give billable hours credit for training     No
                                                                                          time?
                                                                                          „
Lawyer Demographics
                                                             diderober, Associates           ,et        ettadittaftak   ekis              s SWIM&
                                          Men      6                     3           0             0                                          3
                                          Women 2                                    0                                                        1
                                         Total     8                     11          0             0                                          4
Hispanic/Latino                           Men      0                     0           0             0                                          0
                                          Women 0                        0           0             0                                          0
White                                     Men      6                     3           0             0                                          3
                                          Women 2                        8           0             0                                          1
Black/African American                    Men      0                     0                         0                                          0
                                          Women 0                                                  0                                          0
                                                                         0           0             0                                          0
                                           — „
                                          Women 0
                                                        ,
Asian                                     Men      0                     0                         0                                          0
                                         Women 0
American Indian/Alaska Native             Men      0                                 0             0                                          0
                                          Women 0                        0                         0                                          0
2 or more races                           Men      0                     0                         0                                          0
                                          Women 0                        0                         0                                          0
Persons with Disabilities                 Men      NC                    NC          NC            NC                                         NC
                                          Women NC                       NC          NC            NC                                         NC
Openly LGBT                               Men      NC                    NC          NC            NC                                         NC
                                          Women NC                       NC          NC            NC                                         NC
Veteran                                   Men      NC                    NC          NC            NC                                         NC
                                          Women NC                       NC          NC            NC                                         NC


For more details, visit www.nalpdirectory.com                                                                                                NALP Copyright 2018




                                                                                                                                                             JD_02189437
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 27 of 73


Jones Day (jonesdaycareers.com)                                                                                                       ii
                                                                                                                              nail)   16•11
                                                                                                                                                 We advance low careenv




General Practice Areas

 GENERAL PRACTICE AREAS                EMPLOYER'S PRACTI9                NO.OF:'' "", , ,-'-'' NO.OF                   NO.OF ,"- ',,"„ ", , WOOF    ,
                                       GROUP NAME''                      PARTNERS/MEMBERS COUNSEL                      ABSOCIAYE8'', ,,,"'" NONTRADITIONAL
                                                                                                                           •  " " '':,];',. TRACK/STAFF     ,
                                                                                                                                            ATTORNEYS
                                                                                                                                                      ' Ili
Business, Corporate                    Banking, Finance & Securities,
                                       M&A, Private Equity, Real Estate
                                                                    ,   .
Litigation                             Securities Litigation, Business & 5
                                       Tort Litigation
Appellate                              Appellate
Intellectual Property                  Intellectual Property                                                          2
Government, Regulatory,                Health Care
Administrative



HIRING & RECRUITMENT

                                                   Began Work In
LAWYERS                                            2016 Prior Summer Associates            2017 Prior Summer Associates              2018
Entry-level
Entry-level (non-traditional track)
      „---„--
Lateral Partners
Lateral Associates                                                                         3
All Other Laterals (non-traditional track)                                                 1
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
                     „
SUMMER
Post-3Ls
2Ls
1 Ls

Number of 2017 Summer           3
2Ls considered for
associate offers
Number of offers made to        3
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: httpl/www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE' firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.




                                                                                                                                                           JD_02189438
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 28 of 73


RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters(2017)

Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS




                                                                                                                                                           JD_02189439
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 29 of 73

Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawF rm and on Linkedln at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.
                                                                                                                                                              -"'
For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                          JD_02189440
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 30 of 73




  Jones Day                                                                                                                  ri
 (jonesdaycareers.com)                                                                                                     nadp      164
                                                                                                                                               We advance fp




  Basic Information                                                                  Pro Bono/Public Interest
  717 Texas                       Recruiting Contact:                                Laura K. Tuell
  Suite 3300                      Ms. Sarah Comeaux                                  Firmwide Head of Pro Bono
  Houston, TX 77002-2712          Recruiting Manager                                 202-879-7648
  Organization Size: 2500         717 Texas                                          Ituell@jonesday.com
  Office Size: 46                 Suite 3300                                         Is the pro bono information indicated here firm-wide or          Firm-wide
  Hiring Attorney:                Houston, Texas(TX)77002-2712                       specific to one office?
  Mr. Stephen Olson               United States
                                                                                     % Firm Billable Hours last year
                                  Phone: 832-239-3723
                                  scomeaux@jonesday.com                              Average Hours per Attorney last year
                                                                                     Percent of associates participating last year                    63%
                                                                                     Percent of partners participating last year                      46%
  Compensation & Benefits
                                                                                     Percent of other lawyers participating last year                 41%
 2018 compensation for entry-level lawyers ($/year)            190,000
  Summer Compensation
                                                                                     Professional Development
 2018 compensation for Post-3Ls ($/week)                       3,654
  2018 compensation for 2Ls($/week)                            3,654                 Evaluations                                                         Annual
  2018 compensation for lLs($/week)                            3,654                 Does your organization use upward reviews to evaluate and           No
                                                                                     provide feedback to supervising lawyers?
                                                                                     Rotation for junior associates between departments/practice        Other
  Partnership & Advancement                                                          groups?
  Does the firm have two or more tiers of partner?        No                         Is rotation mandatory?                                              No
  If no, how many years is the partnership track?                                    Does your organization have a dedicated professional               Yes
  N                 -WY N w                  x       M                               development staff?
                                                                                     Does your organization have a coaching/mentoring program           Yes
                                                                                     Does your organization give billable hours credit for training      No
                                                                                     time?

  Lawyer Demographics

                                                          0:140Pler,Associates4441sei Non-traditional ITOCkMaff Attorneys .SPPWigirAssoclal
                                            Men      15             9         2       0                                   3
                                           Women 6                     14       0           0
                                           Total     21                23       2           0                                            6
'Hispanic/Latino                            Men      0                 2        0           0                                            0
                                            Women 0
 -White                                     Men      13
                                            Women 6                    13       0           0                                            2
  Black/African American                    Men      0                 0        0
                                            Women 0                    0        0
  Native Hawaiian/Other Pacific Islander Men         0                 0        0           0
                                           Women 0
  Asian                                     Men      2
                                           Women 0                                          0
  American Indian/Alaska Native             Men      0                          0           0
                                            Women 0                             0           0
  2 or more races                           Men      0                          0           0
                                           Women 0                                          0
  Persons with Disabilities                 Men      NC                NC       NC          NC                                           NC
                                                                       NC       NC          NC                                           NC
  Openly LGBT                               Men      NC                NC       NC          NC                                           NC
                                            Women NC                   NC       NC          NC                                           NC
  Veteran                                   Men      NC                NC       NC          NC                                           NC
                                           Women NC                    NC       NC          NC                                           NC


  For more details, visit www.nalpdirectory.com                                                                                         NALP Copyright 2018




                                                                                                                                                        JD_02189441
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 31 of 73


Jones Day (jonesdaycareers.com)                                                                                                       ii
                                                                                                                             nap               We advance kw/ careers




General Practice Areas

                                             EMPLOYER'S                                    NO.OF                     NO.OW,?,;;;,-,       NO.OF
                                             PRACTICE GROU:               PARTNERS/MEMBERS COUNSEL                   ASSOCIATES           NON-TRADITIONAL
                                             NAME                                                                                         TRACK/STAFF
                                                                                                                                          ATTORNEYS
Bankruptcy                                            Restructuring
                                             Reorganization
Energy                                       Energy
Intellectual Property                        Intellectual Property        3                                         1
Labor and Employment                         Labor & Employment                                                     1
Litigation'-          —                      Business and Tort Litigation 5
Litigation                                   Securities Litigation & SEC 1
                                             Enforcement
General Practice                             New Lawyers Group
Arbitration, Dispute Resolution,             Global Disputes
Mediation
                                             Mergers & Acquisitions       1
Litigation                                   Investigations & White
                                             Collar Defense
Appellate                                    Issues & Appeals
          .
Banking, Finance                             Banking/Finance &
                                             Securities
Business, Corporate                          Antitrust& Competition   -

HIRING & RECRUITMENT
                                                       Began Workin',
                                                                    '-
LAWYERS                                               2016 Prior Summer Associates        2017 Pdor Summer Associates              2018
Entry-level                                           5     5                             2      2                                 2
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates
All Other Laterals (non-traditional track)
Post-Clerkship
LL.M.s (U.S.)
               —
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
,
2Ls
1Ls

Number of 2017 Summer          4
2Ls considered for
associate offers
Number of offers made to        2
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and




                                                                                                                                                          JD_02189442
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 32 of 73

 dis-incentivizes competition (we are not a 'ME firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
 individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

 Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
 Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
 the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
 Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer (2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters(2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and




                                                                                                                                                           JD_02189443
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 33 of 73

strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
quality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice (PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDaylawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                        J D_02189444
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 34 of 73




 Jones Day                                                                                                                         ii
(jonesdaycareers.com)
                                                                                                                         nap                 We advance low careers




Basic Information                                                                  Pro Bono/Public Interest
3161 Michelson Drive        Recruiting Contact:                                    Laura K. Tuell
Suite 800                   Ms. Elizabeth Berner                                   Firmwide Head of Pro Bono
Irvine, CA 92612            Recruiting Manager, Southern California                202-879-7648
Organization Size: 2500     555 South Flower Street                                Ituell@jonesday.com
Office Size: 53             50th Floor                                             Is the pro bono information indicated here firm-wide or          Firm-wide
Hiring Attorney:            Los Angeles, California (CA)90071                      specific to one office?
Mr. Edward S. Chang         United States
                                                                                  % Firm Billable Hours last year
                            Phone: 213-243-2428
                            eberner@jonesday.com                                   Average Hours per Attorney last year
                                                                                   Percent of associates participating last year                    63%
                                                                                   Percent of partners participating last year                      46%
Compensation & Benefits
                                                                                   Percent of other lawyers participating last year                 41%
2018 compensation for entry-level lawyers ($/year)            190,000
Summer Compensation
                                                                                   Professional Development
2018 compensation for Post-3Ls ($/week)                       3,654
2018 compensation for 2Ls($/week)                             3,654                Evaluations                                                         Annual

2018 compensation for 1Ls($/week)                             3,654                Does your organization use upward reviews to evaluate and           No
                                                                                   provide feedback to supervising lawyers?
                                                                                   Rotation for junior associates between departments/practice         Other
Partnership & Advancement                                                          groups?
Does the firm have two or more tiers of partner?         No                        Is rotation mandatory?                                              No
If no, how many years is the partnership track?                                    Does your organization have a dedicated professional                Yes
                                                                                   development staff?
                                                                                   Does your organization have a coaching/mentoring program            Yes
                                                                                   Does your organization give billable hours credit for training      No
                                                                                   time?
                                                                                       —
Lawyer Demographics
                                                                                      .          .        ,       ..
                                                   '
                                                   Partner/Member Associates Counsel NortitraditIonalTriink/OtaffAttorneys SummerAssos,
                                          Men      18                 15     2            3                                            5
                                          Women 1                     8      2            5                                            2
                                         Total     19                 23     4            8                                            7
Hispanic/Latino                           Men      2                         0            0                                            1
                                          Women 1                            0            0                                            0
White                                     Men      15                 13     2            3                                            3
                                          Women 0                     5       1           3                                            1
Black/African American                    Men      0                                      0                                            0
                                          Women 0                            0            0                                            0
Native Hawaiian/Other Pacific Islander Men         0                  0                   0                                            0
                                         Women 0
                                           •  - -       --
Asian                                    Men   1                      2
                                          Women 0                             1
American Indian/Alaska Native             Men      0                  0      0            0
                                          Women 0                     0      0            0                                            0
2 or more races                           Men      0                  0      0            0                                            0
                                          Women 0                     0      0            0                                            0
Persons with Disabilities                 Men      NC                 NC      NC          NC                                           NC
                                          Women NC                            NC          NC
Openly LGBT                               Men      NC                 NC      NC          NC                                           NC
                                          Women NC                    NC      NC          NC                                           NC
Veteran                                   Men      NC                 NC      NC          NC                                           NC
                                          Women NC                    NC      NC          NC                                           NC


For more details, visit www.nalpdirectory.com                                                                                         NALP Copyright 2018




                                                                                                                                                        JD_02189445
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 35 of 73


Jones Day (jonesdaycareers.com)                                                                                                      II
                                                                                                                             nandp             We advance law careers




General Practice Areas
                                                                                                                     NO.OF                NO.OF
                                                PLQ1YEW
                                                    0E G
                                                       SROUP            pNAR9
                                                                            INFERS/MEMBERS        C
                                                                                                  N°
                                                                                                   O.U°
                                                                                                      NF
                                                                                                       SEL.          ASSOCIATES           NON-TRADITIONAL
                                                UF                                                                                        TRACK/STAFF
                                                                                                                                          ATTORNEYS
General Practice                             New Lawyers Group
                                      WY-
Business, Corporate                          Mergers & Acquisitions    2
Government, Regulatory,                      Health Care               1
Administrative
Intellectual Property                        Intellectual Property
Labor and Employment                         Labor & Employment        3
Litigation                                   Business & Tort Litigation 5
Litigation                                   Securities Litigation &   2
                                             SEC Enforcement
                                                           ,
Litigation                                   Cybersecunty, Privacy &   2
                                             Data Protection
Business, Corporate                          Banking, Finance &
                                             Securities



HIRING & RECRUITMENT
                                                    Began Work In
LAWYERS                                            2016 Prior Summer Associates           2017 Prior Summer Associates             2018
         ,
Entry-level                                        3       2                              4      4                                  3
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates                                 2
All Other Laterals (non-traditional track)         2
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
lLs

Number of 2017 Summer          4
2Ls considered for
associate offers
Number of offers made to       3
summer 2L associates
General Hiring Criteria        We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                               and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                               demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300




                                                                                                                                                         JD_02189446
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 36 of 73

Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters(2017)

Chambers Global
106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A!
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM




                                                                                                                                                           JD_02189447
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 37 of 73

The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                          JD_02189448
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 38 of 73




 Jones Day
(jonesdaycareers.com)                                                                                                         nallp
                                                                                                                                4.4
                                                                                                                                                 We advance law careers




Basic Information                                                                      Pro Bono/Public Interest
555 South Flower Street     Recruiting Contact:                                        Laura K. Tuell
50th Floor                  Ms. Elizabeth Berner                                       Firmwide Head of Pro Bono
Los Angeles, CA 90071       Recruiting Manager, Southern California                    202-879-7648
Organization Size: 2500     555 South Flower Street                                    Ituell©jonesday.com
Office Size: 72             50th Floor                                                 Is the pro bono information indicated here firm-wide or          Firm-wide
Hiring Attorney:            Los Angeles, California (CA)90071                          specific to one office?
Ms. Liat Yamini             United States
                                                                                       % Firm Billable Hours last year
                            Phone: 213-243-2428
                            eberner©jonesday.com                                       Average Hours per Attorney last year
                                                                                       Percent of associates participating last year                    63%
                                                                                       Percent of partners participating last year                      46%
Compensation & Benefits
                                                                                       Percent of other lawyers participating last year                 41%
2018 compensation for entry-level lawyers ($/year)           190,000
Summer Compensation
                                                                                       Professional Development
2018 compensation for Post-3Ls ($/week)                      3,654
2018 compensation for 2Ls($/week)                            3,654                     Evaluations                                                         Annual

2018 compensation for 1Ls($/week)                            3,654                     Does your organization use upward reviews to evaluate and           No
                                                                                       provide feedback to supervising lawyers?
                                                                                       Rotation for junior associates between departments/practice         Other
Partnership & Advancement                                                              groups?
Does the firm have two or more tiers of partner?        No                             Is rotation mandatory?                                              No
If no, how many years is the partnership track?                                        Does your organization have a dedicated professional                Yes
                                                                                       development staff?
                                                                                       Does your organization have a coaching/mentoring program            Yes
                                                                                       Does your organization give billable hours credit for training      No
                                                                                       time?

Lawyer Demographics
                                                                               •
                                                                           Tide; Claiiirts                        raeltiStaffi%
                                          Men      19                7                        0
                                         Women 14                     23
                                         Total     33                 30                                                                   8
Hispanic/Latino                           Men      1                 0           0            0
                                          Women 0                                0            0                                            1
White                                     Men      16                6           8            0                                            2
                                         Women 13                    20           1           0                                            3
Black/African American                    Men      0                 0           0            0                                            0
                                         Women 0
Native Hawaiian/Other Pacific Islander Men         0
                                         Women 0                                                                                           0
Asian                                     Men      1                             0                                                         0
                                         Women 0                                 0
American Indian/Alaska Native             Men      0                             0
                                         Women 0                     0           0
2 or more races                          Men   1                                 0
                                          _
                                         Women 1                                 0                                                         1
Persons with Disabilities                 Men      NC                 NC         NC           NC                                           NC
                                         Women NC                     NC          NC          NC                                           NC
Openly LGST                               Men      NC                 NC          NC          NC                                           NC
                                   Women NC                           NC          NC          NC                                           NC
                                  ---
Veteran                            Men   NC                           NC          NC          NC                                           NC
                                         Women NC                     NC          NC          NC                                           NC

 - --------- v-               v- - 4- - m               -
For more details, visit www.nalpdirectory.com                                                                                             NALP Copyright 2018




                                                                                                                                                           JD_02189449
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 39 of 73


Jones Day (jonesdaycareers.com)                                                                                                ri
                                                                                                                              nap     111%1
                                                                                                                                                We advance law career




General Practice Areas

 GENERAL PRACTICE AREAS                      EMPLOYER'S PRACTICE           NO. OF           NO.OF                     NO.OF                NO.OF
                                             GROUP NAME                    PARTNERS/MEMBERS COUNSEL                   ASSOCIATES
                                                                                                                       ,                   NON-TFtADMONA
                                                                                                                                           TRACK/STAFF
                                                                                                                                           ATTORNEYS
General Practice                             New Lawyers Group
Appellate                                    Issues & Appeals
Litigation                                   BusinesS. & Tort Litigation   9                                         14
Intellectual Property                        Intellectual Property         3                       1                 2
Labor and Employment                         Labor and Employment          2                                         3
Government, Regulatory,                      Health Care
Administrative
Bankruptcy                                   Bankruptcy, Restructuring & 6
                                             Reorganization
Litigation                                   I nvestigations & White
                                             Collar Defense
Litigation                                   Insurance Recovery            2
Government, Regulatory,                      Antitrust & Competition Law 2
Administrative
Tax                                          Employee Benefits &
                                             Executive Compensation
Arbitration, Dispute Resolution,             Global Disputes
Mediation
Litigation                                   Cybersecurity, Privacy &
                                             Data Protection



HIRING & RECRUITMENT

                                                     Began Work In
LAWYERS                                             2016 Prior Summer Associates          2017 Prior Summer Associates              2018
     ,
Entry-level                                                                                       1
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates
All Other Laterals (non-traditional track)
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
1 Ls
                 -^M

N umber of 2017 Summer         7
2Ls considered for
associate offers
N umber of offers made to      7
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect




                                                                                                                                                           JD_02189450
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 40 of 73

 and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
 options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
 dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
 individual, merit-based, and confidential.

 AWARD-WINNING CLIENT SERVICE
 Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
 client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
 Fortune 1000 general counsel.

 Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
 Ranking 17 years ago, Jones Day has ranked #1 10 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
 the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
 Best" status for two consecutive years in all 17 categories that drive superior client service.

 RECORD OF EXCELLENCE ACROSS THE FIRM
 Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
 recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

 Recognized as a "Litigation Powerhouse"
 Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

 Named to the "Fearsome Five"(formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
 years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters(2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FT! Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to




                                                                                                                                                           JD_02189451
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 41 of 73

lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.
                                                                                                                                                          •,,
   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                            NALP Copyright 2018




                                                                                                                                                           JD_02189452
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 42 of 73




 Jones Day                                                                                                                              ri
(jonesdaycareers.com)
                                                                                                                              nap                 We advance low careers




Basic Information                                                                       Pro Bono/Public Interest
600 Brickell Avenue,      Recruiting Contact:                                           Laura K. Tuell
Suite 1580                Ms. Marisa Reeves(Law School) Shari                           Firmwide Head of Pro Bono
Brickell World Plaza      Friedman (Lateral)                                            202-879-7648
Miami, FL 33131           Recruiting Manager                                            Ituell@jonesday.com
Organization Size:        Marisa Reeves: 1420 Peachtree Street,                         Is the pro bone information indicated here firm-wide or          Firm-wide
2500                      N.E., Ste. 800- Atlanta, GA 30309                             specific to one office?
Office Size: 33           Shari Friedman: 250 Vesey Street - New
                                                                                        % Firm Billable Hours last year
Hiring Attorney:          York, NY 10281
                          Phone: Atlanta: 404-581-8129 or New York:                     Average Hours per Attorney last year
Mr. Paul Huck
                          212-326-3949                                                  Percent of associates participating last year                    63%
                                                                                        Percent of partners participating last year                      46%
Compensation & Benefits                                                                 Percent of other lawyers participating last year
                                                                                         —        —
                                                                                                                                                         41%

2018 compensation for entry-level lawyers ($/year)                170,000
Summer Compensation
                                                                                        Professional Development
2018 compensation for Post-3Ls ($/week)                           3,269                 Evaluations                                                         Annual
2018 compensation for 2Ls ($/week)                                3,269                 Does your organization use upward reviews to evaluate and           No
2018 compensation for 1Ls($/week)                                 3,269                 provide feedback to supervising lawyers?
                                                                                        Rotation for junior associates between departments/practice         Other
                                                                                        groups?
Partnership & Advancement                                                               Is rotation mandatory?                                              No
Does the firm have two or more tiers of partner?             No                         Does your organization have a dedicated professional                Yes
If no, how many years is the partnership track?                                         development staff?
                                                                                        Does your organization have a coaching/mentoring program            Yes
                                                                                        Does your organization give billable hours credit for training      No
                                                                                        time?

Lawyer Demographics
                                                                                                               _         —
                                                        Partner/Member Associates Counsel Non-traditional Track/Staff Atterf*Ye
                                          Men           10                 8       0           3                                            1
                                          Women 2                           10     2           0
                                         Total          12                  18     2           3                                            4
Hispanic/Latino                           Men           7                   3      0           2                                            1
                                          Women 2                                  1                                                        0
White                                     Men           3                  4       0           1                                            2
                                          Women 0
Black/African American                    Men           0                   1                                                               0
                                          Women 0                                                                                           0
                                                                                                                                            0
                                         ,
                                         Women 0
Asian                                     Men   0                                                                                           0
                                          _
                                          Women 0                                                                                           0
American Indian/Alaska Native             Men           0                                                                                   0
                                          Women 0
2 or more races                           Men           0                                      0
                                          Women 0                          0                   0                                            0
Persons with Disabilities                 Men           NC                  NC     NC          NC                                           NC
                                         Women NC                           NC     NC          NC                                           NC
Openly LGBT                               Men           NC                  NC     NC          NC                                           NC
                                          Women NC                          NC     NC          NC                                           NC
Veteran                                   Men           NC                  NC     NC          NC                                           NC
                                          Women NC                          NC     NC          NC                                           NC

                        - •• ns                    y•                     o- 9 -
For more details, visit vvww.nalpdirectory.com                                                                                             NALP Copyright 2018




                                                                                                                                                            JD_02189453
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 43 of 73


Jones Day (jonesdaycareers.com)                                                                                                ri
                                                                                                                             nail)             We advance low careers




General Practice Areas

 GENERAL PRACTICE AREAS                      EMPLOYER'S                   NO.. OF          N                         NO.OF "              NO.OF
                                             PRACTICE GROUP               PARTNERS/MEMBERS COUNSEL                   ASSOCIATES           NON-TRADtTlONi
                                             NAME                                                                                       , TRACK/STAFF
                                                                                                                                          ATTORNEYS'
Business, Corporate                          Mergers & Acquisitions                                                                        2
General Practice                             New Lawyers Group
Litigation                                   Business & Tort Litigation   2                                         7
Business, Corporate                          Business Restructuring &     1
                                             Reorganization
Banking, Finance                             Banking, Finance &
                                             Securities
Litigation                                   Global Disputes
Banking, Finance                             Financial Institutions
                                             Litigation & Regulation
Intellectual Property                        Intellectual Property
Government, Regulatory',                     Health o—arerge—
Administrative                               Sciences
Business, Corporate                          Investigations & White
                                             Collar Defense



HIRING & RECRUITMENT

                                                     Began Work In                                                                  Expected     41
LAWYERS                                             2016 Prior Summer Associates          2017 Prior Summer Associates              2018
Entry-level                                         1      1                              2      2                                  3
Entry-level (non-traditional track)                 3
Lateral Partners
Lateral Associates                                                                        4
All Other Laterals (non-traditional track)
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
1Ls

Number of 2017 Summer          3
2Ls considered for
associate offers
Number of offers made to       3
summer 2L associates
General Hiring Criteria        We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                               and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                               demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/
                                      m

Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE




                                                                                                                                                        JD_02189454
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 44 of 73

Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five"(formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.




                                                                                                                                                           JD_02189455
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 45 of 73


SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                        JD_02189456
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 46 of 73




 Jones Day                                                                                                                              ri
(jonesdaycareers.com)
                                                                                                                              nap       144
                                                                                                                                                  We advame law care




Basic Information                                                                       Pro Bono/Public Interest
90 S. Seventh St.             Recruiting Contact:                                       Laura K. Tuell
Suite 4950                    Mr. Zeben Talbot Ashton                                   Firmwide Head of Pro Bono
Minneapolis, MN 55402         Recruiting Coordinator                                    202-879-7648
Organization Size: 2500       90 S. Seventh St.                                         Ituell@jonesday.com
Office Size: 27               Suite 4950                                                Is the pro bono information indicated here firm-wide or          Firm-wide
Hiring Attorney:              Minneapolis, Minnesota (MN)55402                          specific to one office?
Mr. Richard Martinez          United States
                                                                                       % Firm Billable Hours last year
                              Phone: 612-217-8904
                              ztashton@jonesday.com                                     Average Hours per Attorney last year
                                                                                        Percent of associates participating last year                    63%
                                                                                        Percent of partners participating last year                      46%
Compensation & Benefits
                                                                                        Percent of other lawyers participating last year                 41%
2018 compensation for entry-level lawyers ($/year)               170,000
Summer Compensation
                                                                                        Professional Development
2018 compensation for Post-3Ls ($/week)                          3,269
                                                                                        Evaluations                                                        Annual
2018 compensation for 2Ls($/week)                                3,269
                                                                                        Does your organization use upward reviews to evaluate and          No
2018 compensation for 1Ls($/week)                                3,269
                                                                                        provide feedback to supervising lawyers?
                                                                                        Rotation for junior associates between departments/practice        Other
Partnership & Advancement                                                               groups?
Does the firm have two or more tiers of partner?            No                          Is rotation mandatory?                                             No
If no, how many years is the partnership track?                                         Does your organization have a dedicated professional               Yes
                               µµ             µ                                         development staff?
                                                                                        Does your organization have a coaching/mentoring program           Yes
                                                                                        Does your organization give billable hours credit for training     No
                                                                                        time?

Lawyer Demographics
                                                                     r 'Associates Counsel Non-tritdItto i'frackitttatAiittrn
                                         Men       9                     10        0           0
                                         Women 1                                   0           0
                                         Total     10                    16        0           0
Hispanic/Latino                          Men       1                     0        0            0                                            0
                                         Women 0                         0         o           0                                            0
White                                     Men      8                     7        0            0
                                         Women 1                         6        0            0
Black/African American                    Men      0                                           0
                                         Women 0                         0
                                                                                   0           0                                            0
                                          Women 0                        0         0
Asian                                     Men      0                     1         0           0                                            0
                                          Women 0                        0
American Indian/Alaska Native             Men      0                     0
                                          Women 0                        0         0           0                                            0
2 or more races                          Men       0                     2                                                                  0
                                          Women 0                        0         0           0                                            0
Persons with Disabilities                 Men      NC                    NC        NC          NC                                           NC
                                          Women NC                       NC        NC          NC                                           NC
Openly LGBT                               Men      NC                    NC        NC          NC                                           NC
                                         Women NC                        NC        NC          NC                                           NC
                                                        —
Veteran                                   Men      NC                    NC        NC          NC                                           NC
                                         Women NC                        NC        NC          NC                                           NC


For more details, visit www.nalpdirectory.com                                                                                              NALP Copyright 2018




                                                                                                                                                           JD_02189457
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 47 of 73


Jones Day (jonesdaycareers.com)                                                                                                     ii
                                                                                                                             nap               We advance low careers




General Practice Areas

 GENERAL PRACTICE A                          EMPLOYER'S                   NO. OF 'it            0.0F                NO.OF                 NO.OF
                                             PRACTICE GROUP               PARTNERS/     MISERS COUNSEL              ASSOCIATES            NON-TRADITIONAL
                                             NAME                                                                                         TRACK/STAFF
                                                                                                                                          ATTORNEYS
Litigation                                   Business & Tort Litigation
Labor and Employment                         Labor & Employment           3
Business, Corporate                          Mergers & Acquisitions       2                                         1
Intellectual Property                        Intellectual Property        1
Litigation                                   Financial Institutions       1
                                             Litigation & Regulation
                                             Investigations & White
                                             Collar
General Practice                             New Lawyers Group
Litigation                                   Cybersecurity, Privacy &     1
                                             Data Protection



HIRING & RECRUITMENT
                                                     Began Work In
LAWYERS                                             2016 Prior Summer Associates          2017 Prior Summer Associates
Entry-level
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates
                    _
All Other Laterals (non-traditional track)
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
1 Ls

Number of 2017 Summer          5
2Ls considered for
associate offers
Number of offers made to       5
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.




                                                                                                                                                         JD_02189458
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 48 of 73

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Properly; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for 'Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLavvFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.




                                                                                                                                                           JD_02189459
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 49 of 73

Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on Linkedln at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                         JD_02189460
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 50 of 73




 Jones Day                                                                                                                               II
(jonesdaycareers.com)
                                                                                                                               nalp      1144
                                                                                                                                                   we advance law careers




Basic Information                                                                        Pro Bono/Public Interest
250 Vesey Street              Recruiting Contact:                                        Laura K. Tuell
New York, NY 10281-1047       Ms. Shari Friedman                                         Firmwide Head of Pro Bono
Organization Size: 2500       Recruiting Manager                                         202-879-7648
Office Size: 242              250 Vesey Street                                           Ituell@jonesday.com
Hiring Attorney:              New York, New York (NY) 10281-1047                         Is the pro bono information indicated here firm-wide or          Firm-wide
Ms. Nina Yadava               United States                                              specific to one office?
                              Phone: 212-326-3949
                                                                                         % Firm Billable Hours last year
                              nyrecruiting@jonesday.com
   H       ry                                  n                                         Average Hours per Attorney last year
                                                                                         Percent of associates participating last year                    63%
Compensation & Benefits                                                                  Percent of partners participating last year                      46%
2018 compensation for entry-level lawyers ($/year)               190,000                 Percent of other lawyers participating last year                 41%
Summer Compensation
2018 compensation for Post-3Ls ($/week)                          3,654                   Professional Development
2018 compensation for 2Ls($/week)                                3,654
                                                                                         Evaluations                                                         Annual
2018 compensation for lLs($/week)                                3,654
                                                                                         Does your organization use upward reviews to evaluate and           No
                                                                                         provide feedback to supervising lawyers?
Partnership & Advancement                                                                Rotation for junior associates between departments/practice         Other
Does the firm have two or more tiers of partner?            No                           groups?
                                                                                         Is rotation mandatory?                                              No
If no, how many years is the partnership track?
                                                                                         Does your organization have a dedicated professional                Yes
                                                                                         development staff?
                                                                                         Does your organization have a coaching/mentoring program            Yes
                                                                                         Does your organization give billable hours credit for training      No
                                                                                         time?

Lawyer Demographics
                                                       ,Partiairff,lernber Associates Counsel                onal Trade/Staff Attorneys Summer Associates,
                                          Men          67                67         18          1                                            15
                                          Women 22                       55         9                                                        18
                                         Total         89                122        27                                                       33
Hispanic/Latino                           Men          2                 2          0           2                                            2
                                         Women'2
                                          Men          59                54         18                                                       8
                                          Women 18                       43         8                                                        12
Black/African American                    Men          0                 1                      1                                            1
                                          Women 0                                               0                                            0
                                                                         0          0                                                        0
                                          Women 0                        0          0           0                                            0
Asian                                     Men          5                 5          0           0                                            4
                                          Women 2
American Indian/Alaska Native             Men          0                 1                                                                   0
                                          Women 0
2 or more races                           Men          1                 4
                                          Women 0                                               0                                            1
Person;with Disabilities                  Men          NC                NC         NC          NC                                           NC
                                          Women NC                       NC         NC          NC                                           NC
Openly LGBT                               Men          NC                NC         NC          NC                                           NC
                                          Women NC                       NC         NC          NC                                           NC
Veteran                                   Men          NC                NC         NC          NC                                           NC
                                          Women NC                       NC         NC          NC                                           NC

   4* 4         ,• ,                     ,         µ
For more details, visit www.nalpdirectory.com                                                                                               NALP Copyright 2018




                                                                                                                                                             JD_02189461
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 51 of 73


Jones Day (jonesdaycareers.com)                                                                                                     II
                                                                                                                            riallp
                                                                                                                               LOA
                                                                                                                                              We advance law careers




General Practice Areas
GENERAL PRACTICE AREAS-                      EMPLOVERS PRA11C              NO. OF           NO.OF                    NO.OF                NO,OF
                                             GROUP NAME—                   PARTNERS/MEMBERS COUNSEL                  ASSOCIATES           NON-TRADITIO
                                                                                                                                          TRACK1STAFF
                                                                                                                                          ATTORNEYS
Banking, Finance                             Banking, Finance &            16                    4                  14                    1
                                             Securities
Business, Corporate                          Mergers & Acquisitions,       1                                        15
                                             Private Equity
Tax                                          Tax                                                                    7
Energy                                       Energy
Real Estate, Land Use                        Real Estate
Government, Regulatory,                      Antitrust
Administrative
Litigation                                   Business & Tort Litigat                                                10
Litigation                                   Financial Institution                                                  10
                                             Litigation & Regulation
Litigation                                   Insurance Liability
Appellate                                    Issues & Appeals                                                       3
Labor and Employment                         Labor & Employment            6                                        7
Intellectual Property                        Intellectual Property                                                  13
General Practice                             New Lawyers Group                                                      21
Bankruptcy                                   Bankruptcy, Restructuring & 5
                                             Reorganization
Litigation                                   Securities Litigation & SEC   4
                                             Enforcement
Tax                                          Employee Benefits &
                                             Executive Compensation
International                                Global Disputes               2
Litigation                                   Cybersecunty, Privacy &
                                             Data Protection



HIRING & RECRUITMENT
                                                      Began Work In
LAWYERS                                               2016 Prior Summer Associates        2017 Prior Summer Associates             2018
Entry-level                                           14    14                            20     19                                23
Entry-level (non-traditional track)
Lateral Partners                                      5
Lateral Associates                                    14                                  15
All Other Laterals (non-traditional track)            1                                   5
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls                                                   25                                  25                                       30
1 Ls                                                  3                                   2                                        3

N umber of 2017 Summer          25
2Ls considered for
associate offers
N umber of offers made to       25
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/




                                                                                                                                                         JD_02189462
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 52 of 73


 Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

 Named to the "Fearsome Five"(formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
 years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)




                                                                                                                                                         JD_02189463
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 53 of 73


Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
htlps://www.youtube.com/user/JonesDayLawFirm.

    NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
t   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
    expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                            NALP Copyright 2018




                                                                                                                                                             JD_02189464
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 54 of 73




 Jones Day                                                                                                                          ri
(jonesdaycareers.com)                                                                                                     riaap               We advance law




Basic Information                                                                   Pro Bono/Public Interest
500 Grant Street             Recruiting Contact:                                    Laura K. Tuell
Suite 4500                   Ms. Danielle Thomas                                    Firmwide Head of Pro Bono
Pittsburgh, PA               Recruiting Manager                                     202-879-7648
15219-2514                   500 Grant Street                                       Ituell@jonesday.com
Organization Size: 2500      Suite 4500                                             Is the pro bono information indicated here firm-wide or          Firm-wide
Office Size: 74              Pittsburgh, Pennsylvania (PA)                          specific to one office?
Hiring Attorney:             15219-2514
                                                                                    % Firm Billable Hours last year
Ms. Rebekah Kcehowski        United States
                             Phone: 412-394-9537                                    Average Hours per Attorney last year
                             dthomas@jonesday.com                                   Percent of associates participating last year                    63%
                                                                                    Percent of partners participating last year                      46%
Compensation & Benefits                                                             Percent of other lawyers participating last year                 41%

2018 compensation for entry-level lawyers ($/year)           170,000
Summer Compensation
                                                                                    Professional Development
2018 compensation for Post-3Ls ($/week)                      3,269                  Evaluations                                                        Annual
2018 compensation for 2Ls($/week)                            3,269                  Does your organization use upward reviews to evaluate and          No
2018 compensation for 1Ls(S/week)                            3,269                  provide feedback to supervising lawyers?
                                                                                    Rotation for junior associates between departments/practice        Other
                                                                                    groups?
Partnership & Advancement
                                                                                    Is rotation mandatory?                                             No
Does the firm have two or more tiers of partner?        No                          Does your organization have a dedicated professional               Yes
If no, how many years is the partnership track?                                     development staff?
                                                                                    Does your organization have a coaching/mentoring program           Yes
                                                                                    Does your organization give billable hours credit for training     No
                                                                                    time?

Lawyer Demographics
                                                                                                                                        •
                                                        er/Memb,er Associates counsel Non-traditional Track/Sfaff-Attorney5-
                                          Men      16                31       3            1                                           4
                                          Women 6                    14       3            0                                           4
                                         Total     22                45       6            1                                           8
Hispanic/Latino                           Men      0                 1                                                                 0
                                          Women 0
White                                     Men      16                28
                                         Women 6                     13       3            0                                           4
Black/African American                    Men      0                                       0                                           1
                                         -Women 0                    0
Native Hawaiian/Other Pacific Islander Men         0                 0        0                                                        0
                                         Women 0                              0                                                        0
                                             ,
Asian                                    Men   0                                                                                       0
                                         Women 0                                                                                       0
American Indian/Alaska Native             Men      0                                                                                   0
                                         Women 0                                                                                       0
2 or more races                          Men       0                                                                                   0
                                         Women 0                                                                                       0
          5   n   •

Persons with Disabilities                Men       NC                NC       NC           NC                                          NC
                                         Women NC                    NC        NC          NC                                          NC
Openly LGBT                              Men       NC                NC        NC          NC                                          NC
                                         Women NC                    NC       NC           NC                                          NC
Veteran                                  Men       NC                NC       NC           NC                                          NC
                                         Women NC                    NC       NC           NC                                          NC


For more details, visit www.nalpdirectory.com                                                                                       NALP Copyright 2018




                                                                                                                                                       JD_02189465
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 55 of 73


Jones Day (jonesdaycareers.com)                                                                                                     II
                                                                                                                             nap     141111111
                                                                                                                                                 We advance tow careers




General Practice Areas

GENERAL PRACTICE AREAS                       EMPLOYER'S                       NO. OF           NO.OF                 NO.OF                  1‘10. OF
                                             PRACTICE GROUP                   PARTNERS/MEMBERS COUNSEL               ASSOCIATES             NO1+1-TRAI:)1116
                                             NAME                                                                                           TRACK/STAFF
                                                                                                                                            ATTORNEYS -
Litigation                                   Bi.(ii
                                                 :  le
                                                    ' SS'&:t61:t Litigation   11                                    25                     1
             „
Government, Regulatory,                      Government Regulation            2                                     2
Administrative
Intellectual Property                        Intellectual Property
Labor and Employment                         Labor & Employment                                                     1
Business, Corporate                          Mergers & Acquisitions           2                                     4
Tax                                          Tax
General Practice                             New Lawyers Group
,
 Energy                                      Energy                                                                 1
Business, Corporate                          Private Equity
    „
Litigation                                   Insurance Recovery
Tax                                          Employee Benefits                1
Litigation                                   Financial Institutions
                                             Litigation & Regulation
Litigation                                   Investigations & White
                                             Collar Defense



HIRING & RECRUITMENT

                                                      Began Work In                                                                 Expect
LAWYERS                                              2016 Prior Summer Associates         2017 Prior Summer Associates             2018
Entry-level                                          6      6                                    5                                 2
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates
All Other Laterals (non-traditional track)
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
i Ls

Number of 2017 Summer          5
2Ls considered for
associate offers
N umber of offers made to      5
summer 2L associates
General Hiring Criteria         We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.




                                                                                                                                                            JD_02189466
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 56 of 73


AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firma place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five"(formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters(2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.




                                                                                                                                                           JD_02189467
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 57 of 73

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
quality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice (PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on Linkedln at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                          JD_02189468
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 58 of 73




                                                                                                                                           ri
 Jones Day
(jonesdaycareers.com)                                                                                                             nalp               We advance I   ea   rs




Basic Information                                                                          Pro Bono/Public Interest
12265 El Camino Real          Recruiting Contact:                                          Laura K. Tuell
Suite 200                     Ms. Elizabeth Berner                                         Firmwide Head of Pro Bono
San Diego, CA                 Recruiting Manager, Southern California                      202-879-7648
92130-4096                    555 South Flower Street                                      Ituell@jonesday.com
Organization Size: 2500       50th Floor                                                   Is the pro bono information indicated here firm-wide or          Firm-wide
Office Size: 53               Los Angeles, California (CA)90071                            specific to one office?
Hiring Attorney:              United States
                                                                                           % Firm Billable Hours last year
Ms. Shireen Becker            Phone: 213-243-2428
                              eberner@jonesday.com                                         Average Hours per Attorney last year
                                                                                           Percent of associates participating last year                    63%
                                                                                           Percent of partners participating last year                      46%
Compensation & Benefits
                                                                                           Percent of other lawyers participating last year                 41%
2018 compensation for entry-level lawyers ($/year)               190,000
Summer Compensation
                                                                                           Professional Development
2018 compensation for Post-3Ls ($/week)                          3,654
2018 compensation for 2Ls ($/week)                               3,654                     Evaluations                                                        Annual
2018 compensation for 1Ls($/week)                                3,654                     Does your organization use upward reviews to evaluate and           No
                                                                                           provide feedback to supervising lawyers?
                                                                                           Rotation for junior associates between departments/practice        Other
Partnership & Advancement                                                                  groups?
Does the firm have two or more tiers of partner?        No                                 Is rotation mandatory?                                              No
If no, how many years is the partnership track?                                            Does your organization have a dedicated professional               Yes
                                                                                           development staff?
                                                                                           Does your organization have a coaching/mentoring program           Yes
                                                                                           Does your organization give billable hours credit for training     No
                                                                                           time?

Lawyer Demographics
                                                                           Associates Counsel Non-tradition                         corrifOls Sonmer Associates
                                          Men      19                    14           1           0                                           6
                                         Women 6                         11          3            0                                           4
                                         Total     25                    25          4            0                                           10
Hispanic/Latino                           Men      1                     1           0            0                                           0
                                         Women 0                                     0            0                                           1
White                                     Men      18                    10          1            0                                           6
                                         Women 4                         8           3            0                                           2
Black/African American                   Men       0                                              0
                                                             „
                                         Women 0                                                                                              0
Native Hawaiian/Other Pacific Islander Men         0                                              0                                           0
                                         Women 0                                                  0
Asian                                     Men      0                     3                        0                                           0
                                         Women 2
AmericanfnclianfAlaska Native             Men      0                     0                        0
                                         Women 0                                                  0
2 or more races                           Men      0                                              0
                                         Women 0                                     0            0                                           0
Persons with Disabilities                Men       NC                    NC          NC           NC                                          NC
                                         Women NC                        NC           NC          NC                                          NC
Openly LGBT                              Men       NC                    NC           NC          NC                                          NC
                                                                               „
                                         Women NC                        NC           NC          NC                                          NC
Veteran                                  Men       NC                    NC- —       NC           NC                                          NC
                                         Women NC                        NC          NC           NC                                          NC


For more details, visit www.nalpdirectory.com                                                                                              NALP Copyright 2018




                                                                                                                                                              JD_02189469
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 59 of 73


Jones Day (jonesdaycareers.com)                                                                                                      ii
                                                                                                                             nallp      1111114
                                                                                                                                                  We advance law careers




General Practice Areas
 GEN                  CE ASF,AS                EMPLOYER'S PRACTICE'                            NO. OF                NO.OF                   NO.OF
                                             •
                                             . !GROUP NAME          PARTNERS/             BERS COUNSEL               ASSOCIATES              NON-TRADMO
                                                                                                                                             TRACK/STAFF
                                                                                                                                             ATTORNEYS
General Practice                             New Lawyers Group
Business, Corporate                          Mergers & Acquisitions
                                                   ,       ,,     , „„.„.
Business, Corporate                          Private Equity
Intellectual Property                        Intellectual Property          13                                       11
Labor and Employment                         Labor & Employment                                                     2
Litigation                                   Business & Tort Litigation     7
Tax                                          Tax                            1
Litigation                                   Investigations & White
                                             Collar Defense
Tax                                          Employee Benefits &
                                             Executive Compensation
Business, Corporate                          Securities Litigation & SEC
                                             Enforcement



HIRING & RECRUITMENT
                                                       Began Work In                                                                Expected
LAWYERS                                                2016 Prior Summer Associates       2017 Prior Summer Associates              2018
Entry-level                                            2      2                           2      -                                  1
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates
All Other Laterals (non-traditional track)
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
1 Ls

N umber of 2017 Summer         3
2Ls considered for
associate offers
N umber of offers made to      2
summer 2L associates
General Hiring Criteria        We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                               and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                               demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-WINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors




                                                                                                                                                             JD_02189470
            Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 60 of 73

client satisfaction with legal services, The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer (2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five"(formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.




                                                                                                                                                             JD_02189471
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 61 of 73

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice (PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                        JD_02189472
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 62 of 73




 Jones Day                                                                                                                             rid
(jonesdaycareers.com)
                                                                                                                            nalp                   We advance lo   oreers




 Basic Information                                                                   Pro Bono/Public Interest
 555 California Street        Recruiting Contact:                                    Laura K. Tuell
 26th Floor                   Ms. Christie Meyer                                     Firmwide Head of Pro Bono
 San Francisco, CA 94104      Recruiting Manager, Northern California                202-879-7648
 Organization Size: 2500      555 California Street                                  Ituell@jonesday.com
 Office Size: 71              26th Floor                                             Is the pro bone information indicated here firm-wide or             Firm-wide
 Hiring Attorney:             San Francisco, California (CA)94104                    specific to one office?
 Mr. John Tang                United States
                                                                                     % Firm Billable Hours last year
                              Phone: 415-875-5778
                              clmeyer@jonesday.com                                   Average Hours per Attorney last year
                                                                                     Percent of associates participating last year                       63%
                                                                                     Percent of partners participating last year                         46%
 Compensation & Benefits
                                                                                     Percent of other lawyers participating last year                    41%
 2018 compensation for entry-level lawyers ($/year)               190,000
Summer Compensation
                                                                                     Professional Development
 2018 compensation for Post-3Ls ($/week)                          3,654
2018 compensation for 2Ls ($/week)                                3,654              Evaluations                                                            Annual
2018 compensation for lLs(S/week)                                 3,654              Does your organization use upward reviews to evaluate and              No
                                                                                     provide feedback to supervising lawyers?
                                                                                     Rotation for junior associates between departments/practice            Other
Partnership & Advancement                                                            groups?
Does the firm have two or more tiers of partner?             No                      Is rotation mandatory?                                                 No
 If no, how many years is the partnership track?                                     Does your organization have a dedicated professional                   Yes
                                                                                     development staff?
                                                                                     Does your organization have a coaching/mentoring program               Yes
                                                                                     Does your organization give billable hours credit for training         No
                                                                                     time?
                                                                                       µ
 Lawyer Demographics
                                                        Partner/Member Associates Counsel NQn                                      rnew];',•;Sti
                                          Men           34                13    0           0                                              5
                                          Women 6                         16
                                          Total         40                29    1
 Hispanic/Latino                          Men           2                 0                 0
                                          Women 0                         0                 0                                              0
 White                                    Men           27                10    0           0                                              4
     ,                                    Women 5                         13    1           0                                              3
 Black/African American                   Men           2                 1     0           0                                              0
                                          Women 0                               0           0
                                         r Men                                              0
                                          Women 0                         0     0
 Asian                                    Men           3                 2     0
                                          Women 1                         1     0                                                          0
 American Indian/Alaska Native            Men           0                 0     0           0                                              0
                                          Women 0                         0     0           0                                              0
2 or more races                           Men           0                 0     0           0                                              0
                                          Women 0                         0     0           0                                              0
Persons with Disabilities                 Men           NC                NC    NC          NC                                             NC
                                          Women NC                        NC    NC          NC                                             NC
Openly LGBT                               Men           NC                NC    NC          NC                                             NC
                                          Women NC                        NC    NC          NC                                             NC
Veteran                                   Men  • NC                       NC    NC          NC                                             NC
                                                  _
                                          Women NC                        NC    NC          NC                                             NC
- 'V      w      -• ^ • v-,    m                   .1
For more details, visit www.nalpdirectory.com                                                                                           NALP Copyright 2018




                                                                                                                                                            JD_02189473
              Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 63 of 73


Jones Day (jonesdaycareers.com)                                                                                                      ri
                                                                                                                             nap     111114111
                                                                                                                                                 We advance law careers




General Practice Areas
 GENERAL PRACTICE A                    EMPLOYER'S PRACTICE                                                                                   NO. OF
                                       GROUP NAME                              PARTNERS/MEMBERS COUNSEL                                      NON-TRADITIONAL
                                                                                                                                             TRACK/STAFF
                                                                                                                                             ATTORNEYS
Litigation                             Business Litigation, Securities         13
                                       Litigation, Construction Litigation &
                                       Global Disputes
Business, Corporate                    Corporate & Banking                     6                                      3
Government, Regulatory,                Health Care                             3
Administrative
Labor and Employment                   Labor & Employment
                                              ,
Appellate                              Appellate
Litigation                             Insurance Recovery
Tax                                    Tax
Real Estate, Land Use                  Real Estate
Government, Regulatory,                Environmental
Administrative
Intellectual Property                  Intellectual Property
General Practice                       New Lawyers Group                                                              6
                                                                    „
                                       Cybersecurity, Privacy & Data
                                       Protection
Business, Corporate                    Antitrust
                             „
Labor and Employment                   Employee Benefits



HIRING & RECRUITMENT
                                                                                                                                     Expected
LAWYERS                                              2016 Prior Summer Associates          2017 Prior Summer Associates             2018
Entry-level                                                                                                                         6
 Entry-level (non-traditional track)
          „
 Lateral Partners                                    2                                     1
„
 Lateral Associates                                  7
All Other Laterals (non-traditional track)
Post-Clerkship                                       1         1
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls
 l Ls

Number of 2017 Summer            7
2Ls considered for
associate offers
Number of offers made to         7
summer 2L associates
General Hiring Criteria          We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                                 and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                                 demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www,jonesdaydiversity.com/
— .

Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their




                                                                                                                                                            JD_02189474
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 64 of 73

 options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
 dis-incentivizes competition (we are not a 'ME' firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
 individual, merit-based, and confidential.

 AWARD-WINNING CLIENT SERVICE
 Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
 client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
 Fortune 1000 general counsel.

 Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
 Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
 the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
 Best" status for two consecutive years in all 17 categories that drive superior client service.

 RECORD OF EXCELLENCE ACROSS THE FIRM
 Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
 recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers® "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FT! Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies




                                                                                                                                                           JD_02189475
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 65 of 73

increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
quality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.
                                  ,
   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                           NALP Copyright 2018




                                                                                                                                                          JD_02189476
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 66 of 73




 Jones Day                                                                                                                              ii
(jonesdaycareers.com)                                                                                                          na

                                                                                                                                        41
                                                                                                                                         4
                                                                                                                                           I   p We advance law careers




 Basic Information                                                                      Pro Bono/Public Interest
 1755 Embarcadero Rd.          Recruiting Contact:                                      Laura K. Tuell
 Palo Alto, CA 94303           Ms. Christie Meyer                                       Firmwide Head of Pro Bono
 Organization Size: 2500       Recruiting Manager, Northern California                  202-879-7648
 Office Size: 39               1755 Embarcadero Rd.                                     Ituell@jonesday.com
 Hiring Attorney:              Palo Alto, California (CA)94303                          Is the pro bono information indicated here firm-wide or                Firm-wide
 Mr. Stephen Hall              United States                                            specific to one office?
                               Phone: 415-875-5778
                                                                                        % Firm Billable Hours last year
                               clmeyer@jonesday.com
                                                                                        Average Hours per Attorney last year
                                                                                        Percent of associates participating last year                          63%
 Compensation & Benefits
                                                                                        Percent of partners participating last year                            46%
 2018 compensation for entry-level lawyers($/year)              190,000                 Percent of other lawyers participating last year                       41%
 Summer Compensation
 2018 compensation for Post-3Ls ($/week)                        3,654                   Professional Development
 2018 compensation for 2Ls($/week)                              3,654
                                                                                        Evaluations                                                              Annual
 2018 compensation for lLs($/week)                              3,654
                                                                                        Does your organization use upward reviews to evaluate and                No
                                                                                        provide feedback to supervising lawyers?
 Partnership & Advancement                                                              Rotation for junior associates between departments/practice              Other
 Does the firm have two or more tiers of partner?          No                           groups?
 If no, how many years is the partnership track?                                        Is rotation mandatory?                                                   No
                                                                                        Does your organization have a dedicated professional                     Yes
                                                                                        development staff?
                                                                                        Does your organization have a coaching/mentoring program                 Yes
                                                                                        Does your organization give billable hours credit for training           No
                                                                                        time?

 Lawyer Demographics
                                                       Partner/Nletnbe                 oilt)sel Non-traditional Track/Sta Attorneys Sll M               Ass
                                          Men   14                       8         1                                                       2
                                         ,.
                                          Women 5                        11
                                           Total      19                 19        1           0                                           6
                                                                                                                                                       eNA0.

 Hispanic/Latino                           Men        1                  0         0           0                                           0
                                           Women 0                       2
"civTite                                   Men        13                 5                                                                 2
                                           Women 3                       4         0                                                       0
 Black/African American                    Men        0                            0           0                                           0
                                           Women 0                       0         0           0                                           0
 Native-Hawaiian/Other Pacific Islander Men           0
                                           Women 0                       0                     0                                           0
                                           Men        0                            0                                                       0
                                           Women 1                                             0                                           3
 A merican Indian/Alaska Native            Men        0                  1         0           0                                           0
                                           Women 0                       0         0           0                                           0
                                                  ,
 2 or more races                           Men   0                                 0           0                                           0
                                           Women 1                                                                                         0
'Persons with   biSStiiiiire=              Men        NC                 NC        NC          NC                                          NC
                                           Women NC                      NC        NC          NC                                          NC
 Openly LGBT                               Men        NC                 NC        NC          NC                                          NC
                                           Women NC                      NC        NC          NC                                          NC
 Veteran                                   Men        NC                 NC        NC          NC                                          NC
                                           Women NC                      NC        NC          NC                                          NC
 µ +^              `O.     N               ^-•     4, 4,                      },   +- ,            4' -   µ• -   • -


 For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                                JD_02189477
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 67 of 73


Jones Day (jonesdaycareers.com)
                                                                                                                             Iiia p     I      We advance law careers
                                                                                                                                     N.4
General Practice Areas

         AL PRACTICE AREAS' EMPLOYER'S PRACTICE::                                           NO. OF                    NO. OF                NO-OF
                            GROUP NAME      I I                           P
                                                                          NARTN
                                                                            O OFERS/MEMBERS COUNSEL                   ASSOCIATES            NON-TRADITIONAL
                                                                                                                                                          -
                                                                                                                                            TRACK/STAFF
                                                                                                                                            ATTORNEYS
Intellectual Property                 IP (Litigation, Patent Prosecution, 7
                                      Transactions)
B usiness, Corporate                  Corporate(M&A, Banking Finance 8                                               7
                                      & Securities, Private Equity)
                                      Business & Tort Litigation,
                                      Securities, Corporate Criminal
                                      Investigation
Government, Regulatory,               Antitrust
Administrative
                                                            _
General Practice                      New Lawyers Group
Tax                                   Employee Benefits & Executive
                                      Compensation
Labor and Employment                  Labor & Employment                 1



HIRING & RECRUITMENT

                                                  Began Work in                                                                    -Rxpected
LAWYERS                                           2016 Prior Summer Associates            2017 Prior Summer Associates              2018
Entry-level                                       2     1                                 5      4                                  3
Entry-level (non-traditional track)
Lateral Partners
Lateral Associates
All Other Laterals (non-traditional track)
Post-Clerkship
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
    ,
Post-3Ls
2Ls
1 Ls

N umber of 2017 Summer          3
2Ls considered for
associate offers
Number of offers made to       3
summer 2L associates
General Hiring Criteria        We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                               and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                               demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity Website/URL: http://www.jonesdaydiversity.com/


Organization Narrative
WHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-VVINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300




                                                                                                                                                        JD_02189478
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 68 of 73

 Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018. Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

 Recognized as a "Litigation Powerhouse"
 Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five" (formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News — Best Lawyers0 "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FTI Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
I n an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM




                                                                                                                                                           JD_02189479
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 69 of 73

The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
quality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat. The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughfful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on Linkedln at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.

   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                          NALP Copyright 2018




                                                                                                                                                        JD_02189480
          Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 70 of 73




 Jones Day                                                                                                                   ri
(jonesdaycareers.com)                                                                                                      naI p    6
                                                                                                                                    1 4
                                                                                                                                              We advance low careers




Basic Information                                                                   Pro Bono/Public Interest
51 Louisiana Ave. N.W.      Recruiting Contact:                                     Laura K. Tuell
Washington, DC              Ms. Katie Beach                                         Firmwide Head of Pro Bono
20001-2113                  Recruiting Manager                                      202-879-7648
Organization Size 2500      51 Louisiana Avenue N.W.                                Ituell@jonesday.com
Office Size: 254            Washington, District of Columbia (DC)                   lathe pro bono information indicated here firm-wide or           Firm-wide
Hiring Attorney:            20001-2113                                              specific to one office?
Mr. James Gauch             United States
                                                                                    % Firm Billable Hours last year
                            Phone: 202-879-5408
                            kbeach@jonesday.com                                     Average Hours per Attorney last year
                                                                                    Percent of associates participating last year                    63%
                                                                                    Percent of partners participating last year                      46%
Compensation & Benefits
                                                                                    Percent of other lawyers participating last year                 41%
2018 compensation for entry-level lawyers ($/year)               190,000
Summer Compensation
                                                                                    Professional Development
2018 compensation for Post-3Ls ($/week)                          3,654
2018 compensation for 2Ls($/week)                                3,654              Evaluations                                                        Annual
2018 compensation for lLs($/week)                                3,654              Does your organization use upward reviews to evaluate and           No
                                                                                    provide feedback to supervising lawyers?
                                                                                    Rotation for junior associates between departments/practice        Other
Partnership & Advancement                                                           groups?
Does the firm have two or more tiers of partner?            No                      Is rotation mandatory?                                              No
If no, how many years is the partnership track?                                     Does your organization have a dedicated professional               Yes
                                                                                    development staff?
                                                                                    Does your organization have a coaching/mentoring program           Yes
                                                                                    Does your organization give billable hours credit for training      No
                                                                                    time?
                                                                                                ,         µ µ


Lawyer Demographics
                                                   Partner/Member Associates Counsel Non-tr           bonal Track/Staff Attorneys Summer Associate
                                          Men      94                    63    2           3                                           8
                                          Women 40                       51    0           1                                           15
                                         Total     134                   114                                                           23
Hispanic/Latino                           Men      3                     1     0           0                                           0
                                         Women 1                                           1
White                                     Men      83                    53    2           3                                           6
                                         Women 37                        40                0                                           12
Black/African American                    Men      3                     3                                                             1
                                         Women 1                         2                 0
Native Hawaiian/Other Pacific Islander Men         0                     0                 0
                                         Women 0                         0                 0                                           0
Asian     *                               Men      5                     4                 0                                           1
                                         Women 0                         6                                                             0
A merican Indian/Alaska—NaUve            Men       0                     0                                                             0
                                         Women 0                         0                                                             0
2 or more races                          Men       0                     2     0           0
                                         Women 1                         0     0           0                                           0
                                                        ,969'
Persons with Disabilities                Men       NC                    NC    NC          NC                                          NC
                                         Women NC                        NC    NC          NC                                          NC
Openly LGBT                              Men       NC                    NC    NC          NC                                          NC
                                         Women NC                        NC    NC          NC                                          NC
Veteran                                  Men       NC                    NC    NC          NC                                          NC
                                         Women NC                        NC    NC          NC                                          NC

                                                                                                                                       -


For more details, visit www.nalpdirectory.com                                                                                       NALP Copyright 2018




                                                                                                                                                       JD_02189481
             Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 71 of 73


Jones Day (jonesdaycareers.com)                                                                                        11
                                                                                                                nail)  14
                                                                                                                        4
                                                                                                                               We advance law careers




General Practice Areas

GENERAL PRACTICE AREAS                       EMPLOYER'S                  NO OF            No. OF          NO. OF            NO,OF
                                             PRACTICE GROUP              PARTNERS/MEMBERS COUNSEL         ASSOCIATES     ,
                                                                                                                         . ,NON-TRADiTIONA-4';',
                                             NAME                                                                        ':;TRACK/STAFF
                                                                                                                           ATTORNEYS
Appellate                                    Issues and Appeals         17
Banking, Finance                             Banking & Finance
Energy                                       Energy                     5                                 2
Government, Regulatory,                      Government Regulation      19
Administrative
Intellectual Property                        Intellectual Property      10
Labor and Employment                         Labor and Employment                                        6
Litigation                                                                                                24
             —
Tax                                          Tax                        9                                 3
                    ,
General Practice                             New Lawyers Group                                            14
Government, Regulatory,                      Antitrust & Competition Law 12                               14
Administrative
Litigation                                   Global Disputes            8
Business, Corporate                          Mergers & Acquisitions
Labor and Employment                          -
                                             Employee Benefits &
                                             Executive Compenstion
Government, Regulatory,                      Health Care & Life Sciences 4                                5
Administrative
         • --   -
Litigation                                Financial Institutions        3
                                          Litigation & Regulation
                                         „      ,
B usiness, Corporate                      Business Restructuring
Litigation                                   Securities Litigation
Litigation
                                             Collar Defense
Litigation                                   Insurance Recovery
General Practice                             Pro Bono
Litigation                                   Cybersecurity, Privacy &
                                             Data Protection
Banking, Finance                             Private Equity             1



HIRING & RECRUITMENT
                                                      Began 411^
LAWYERS                                               2016 Prior Summer Associates   2017 Prior Summer Associates   2018
Entry-level                                           10      10                     9    8                         19
                          ,
Entry-level (non-traditional track)                   1
„ —
Lateral Partners                                      4                              8
Lateral Associates                                    6                              13
              ,
All Other Laterals (non-traditional track)            1                              4
Post-Clerkship                                        6
LL.M.s (U.S.)
LL.M.s (non-U.S.)
SUMMER
Post-3Ls
2Ls                                                   15                             29   3                         22
1 Ls                                                  1

N umber of 2017 Summer          29
2Ls considered for
associate offers
N umber of offers made to       29
summer 2L associates




                                                                                                                                         JD_02189482
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 72 of 73

General Hiring Criteria        We seek well-rounded, motivated students with the potential to develop into exceptional lawyers and leaders in the profession,
                               and who will embrace Jones Day's principles, values and mission. To this end, we look for a record of academic excellence,
                               demonstrated leadership, superior written and analytical abilities, strong interpersonal skills, and interest in our Firm.


Diversity & Inclusion
Diversity Contact: Ms. Jennifer Shumaker
Diversity VVebsite/URL: http://www.jonesdaydiversity.com/
     x              --• ,"-        Y,          -a                y

Organization Narrative
VVHY JONES DAY?
Our commitment to each other and serving our clients set us apart. Our principles and values and our lawyers' energy, authenticity, conviction, and integrity
differentiate us from other law firms. We are One Firm Worldwide, meaning we are seamlessly integrated, across the globe, to achieve a common set of goals:
superior client service and client satisfaction; and developing formidable talent across practices and jurisdictions. We promote and nurture a culture of respect
and accept nothing less. First-year lawyers, as part of our New Lawyers Group, are given up to one year to experience different practice areas and explore their
options before joining a practice group. Partner compensation is not tied to "client origination" which incentivizes a culture of collaboration and teamwork and
dis-incentivizes competition (we are not a 'ME'firm, we are at a 'WE'firm). Jones Day has a single managing partner. Compensation beyond the first year is
individual, merit-based, and confidential.

AWARD-VVINNING CLIENT SERVICE
Our commitment to client service has repeatedly earned the Firm the "#1 for Client Service" ranking by The BTI Consulting Group, an organization that monitors
client satisfaction with legal services. The annual ranking is based on unprompted responses culled from independent, individual interviews with more than 300
Fortune 1000 general counsel.

Jones Day is the only firm to earn top ratings year after year—no other firm has matched our first-place record. Since the inception of the BTI Client Service
Ranking 17 years ago, Jones Day has ranked #110 times, including a #1 ranking in 2018, Our consistent high rankings have earned the Firm a place among
the elite firms elected to the BTI Client Service Hall of Fame. In 2018, Jones Day became the only firm in the history of the BTI survey to achieve "Best of the
Best" status for two consecutive years in all 17 categories that drive superior client service.

RECORD OF EXCELLENCE ACROSS THE FIRM
Our dedication to delivering the best of the Firm in every client engagement has not gone unnoticed, and it has earned Jones Day industry awards and
recognition year after year:

"Litigation Department of the Year Winner"
The American Lawyer(2018)

Recognized as a "Litigation Powerhouse"
Reported in The BTI Litigation Outlook 2018 and based on interviews with Fortune 100 companies.(2018)

Named to the "Fearsome Five"(formerly the "Fearsome Foursome")- the law firms that clients would least like to see as opposing counsel - for six consecutive
years.

#1 for Number of M&A Deals Worldwide Each Quarter Since 2000 Bloomberg, Thomson Reuters (2017)

 Chambers Global
 106 practices were recognized, with global acknowledgement of nine practices. 129 lawyers were named Leading Lawyers or noted for their foreign experience.
(2018)

Chambers Europe
68 practice areas were recognized, with Europe-wide acknowledgement of 11 practices.(2018)

Chambers USA
21 practices ranked nationally, with top-tier recognition for our Antitrust, Bankruptcy/Restructuring, Labor & Employment, and Retail practices.(2017)

Chambers Asia-Pacific
52 practice areas were recognized, with Asia-wide acknowledgment of the following practices: Capital Markets: Securitisation; Corporate/M&A; Corporate/M&A:
Private Equity; Energy & Natural Resources; Intellectual Property; and Investment Funds: Real Estate.(2018)

Chambers Latin America
Five practices were ranked among the best in Latin America, and 11 practices were ranked among the best in Mexico. 21 Jones Day lawyers were also
recognized.(2018)

U.S. News - Best Lawyers@ "Best Law Firms" Survey
32 Jones Day practices received a National Tier 1 ranking and "Law Firm of the Year" designations were awarded in the Commercial Litigation and Mergers &
Acquisitions categories.(2017)

Named a Top Five "Global Elite" Firm for Antitrust & Competition Law Recognized by Global Competition Review's "Global Elite" every year since its inception in
2007.(2017)

Listed Among the Top 10 Best Corporate Law Firms
Jones Day has ranked in the Top 10 every year since 2000 in the Corporate Board Member/FT! Consulting annual survey of the best corporate law firms.(2017)

The US Legal 500
51 practices were ranked, with top-tier recognition for 11 practices.(2017)

National Law Journal "Appellate Hot List"
Recognized by NLJ for six consecutive years.(2017)




                                                                                                                                                          JD_02189483
           Case 1:19-cv-00945-RDM Document 125-22 Filed 07/13/20 Page 73 of 73

Law360 "Practice Groups of the Year" Recognition
Law360 named Jones Day's Appellate, Bankruptcy, Trials, and White Collar "Practice Groups of the Year."(2017)

Acritas U.S. Law Firm Brand Index
#1 U.S. law firm brand based on "awareness" and "favorability" of firms generally and specifically for "Top-Level Litigation," "Major M&A," and "Most Used
Overall."(2018)

BTI Industry Power Rankings
Ranked #1 in BTI Consulting Group's "Industry Power Rankings" for having the strongest client relationships in 18 industries.(2017)

Best Infrastructure Law Firm in Mexico
Recognized as Mexico's "Best Infrastructure Law Firm" by LatinFinance at its Project & Infrastructure Awards.(2016)

STABILITY
In an industry where consolidations, defections, and other signals of instability are frequent, Jones Day has just marked its 125th year of operation. Our stability
derives from Jones Day's long-term outlook for and commitment to focused and thoughtful growth of the Firm and development of our lawyers. Our refusal to
lay off our associates (and partners), rescind offers to summer associates, or defer the start dates of our incoming associates during weak economies
increasingly resonates at a very fundamental level with many law students. This decision to stay the course through difficult times speaks to our stability and
strong management; virtues that students value in a potential employer.

To hear testimonials from our lawyers, and to learn more about the Firm's history, values, and vision, please visit www.jonesdaycareers.com and follow the
Jones Day channel on YouTube at www.youtube.com/user/JonesDayLawFirm.

SUMMER PROGRAM
The consistently high rate of acceptance of our offers to summer associates to rejoin the Firm after law school graduation is one of the best measures of the
q uality and success of our program. In addition to research and writing projects, summer associates attend meetings, depositions, hearings, and closings.
Performance feedback and training are an integral part of our Summer Program. Summer associates receive challenging assignments across a range of
practices, including pro bono work.

NEW LAWYERS
Entry-level associates are assigned to Jones Day's distinctive New Lawyers Group (NLG), rather than a specific practice group. The NLG allows entry-level
associates time to explore a variety of substantive areas before joining a practice, participate in specialized training and mentoring programs tailored to new
lawyers, and benefit from both frequent informal feedback and formal evaluations. The program provides an excellent transition from law school to law firm
practice. The experience is especially valuable for new lawyers who value the opportunity to make a more informed choice of practice area, by exploring different
assignments in a variety of practice areas during their first year in the profession.

TRAINING AND DEVELOPMENT
The launching point of our new lawyer training is the New Lawyer Academy, an annual event that brings together all new lawyers from our offices around the
world for a comprehensive four-day training and networking retreat The Academy introduces new lawyers to Jones Day and teaches them about what it means
to be One Firm Worldwide. New lawyers hear from leaders of the Firm about our principles and values at the foundation of the success of the Firm, the
unmatched client service we provide, Jones Day's various practices, and various legal training programs. Summer associates from the U.S. offices have the
opportunity to meet and hear from Firm leaders at the National Summer Event held in the Washington office.

We provide a curriculum of training programs both in the offices and in Firmwide multiday skills training programs. Each year, our dedicated CLE and training
staff plan training programs for associates. Some training is practice-based and some is more general. Examples include Defending Depositions; Practicing with
Professionalism; Emerging Trends in Antitrust Enforcement; Risk Solutions to Merger & Acquisition; Avoiding Significant Legal Mistakes and Use of Social
Media; and Advanced Legal Writing. Jones Day also offers associates opportunities to attend National Institute for Trial Advocacy Training (NITA) programs. This
includes in-house NITA sessions and sessions held at NITA's headquarters in Boulder, Colorado.

Associates are heavily involved in business development. They assist with writing client alerts, practice blogs, such as the Patent Trial and Appeal Board
practice(PTAB) blog. http://www.ptablitigationblog.com, and planning business development activities. They also are included in planning associate-only
business development events.

Summer associates attend associate training programs and customized training sessions designed just for summer associates. Pro bono assignments provide
hands-on experience and skills development for summer associates and new lawyers. In addition to our training programs, we have an Associate Development
Program designed to promote thoughtful career planning and structured career development.


FOLLOW JONES DAY
We offer a variety of ways to learn more about Jones Day. Follow us on Twitter @jonesdaycareers, Facebook @JonesDayLawFirm and on LinkedIn at
https://www.linkedin.com/company/jones-day/. Listen to our careers podcast http://www.jonesdaycareers.com/#/hear-our-stories and watch our videos
https://www.youtube.com/user/JonesDayLawFirm.
                                                                                            - ------- :"--
   NALP is committed to helping make the legal profession accessible to all individuals on a non-discriminatory basis. NALP is opposed to discrimination
   based upon actual or perceived gender, age, race, color, religion, creed, national or ethnic origin, disability, sexual orientation, gender identity and
   expression, genetic information, parental, marital, domestic partner, civil union, military, or veteran status.

For more details, visit www.nalpdirectory.com                                                                                            NALP Copyright 2018




                                                                                                                                                            JD_02189484
